As filed with the Securities and Exchange Commission onMay5, 2010 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BERRY PLASTICS CORPORATION (Exact names of registrants as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 35-1814673 (I.R.S.Employer Identification No.) 101 Oakley Street Evansville, Indiana 47710 (812) 424-2904 (Address, including zip code, and telephone number, including area code, the registrant’s principal executive offices) Ira G. Boots Chief Executive Officer Berry Plastics Corporation 101 Oakley Street Evansville, Indiana 47710 (812) 424-2904 (Name, address, including zip code, and telephone number, including area code, of agent for service) SEE TABLE OF ADDITIONAL REGISTRANT GUARANTORS Copies to: Jeffrey D. Thompson Vice President and General Counsel Berry Plastics Corporation 101 Oakley Street Evansville, Indiana 47710 (812) 424-2904 Andrew J. Nussbaum Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019 (212) 403-1000 Approximate date of commencement of proposed exchange offer:As soon as practicable after the effective date of this registration statement. If any of the securities being registered on this form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction:. Exchange Act Rule 13e-4(i) (Cross-Border Issuer Tender Offer) Exchange Act Rule 14d-1(d) (Cross-Border Third-Party Tender Offer) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price per Note(1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee(1) 9½% First Priority Senior Secured Fixed Rate Notes due 2018 100% Guarantees of 9½% First Priority Senior Secured Fixed Rate Notes due 2018 (3) N/A N/A (1)Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(f)(2) under the Securities Act. (2) Pursuant to Rule 457(n) under the Securities Act, no additional registration fee is due for guarantees. (3) The entities listed on the Table of Additional Registrant Guarantors on the following page have guaranteed the notes being registered hereby. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. W/1562914v6 Table of Additional Registrant Guarantors Exact Name Jurisdiction of Organization Primary Standard Industrial Classification Code Number I.R.S.Employer Identification No. Name, Address and Telephone Number of Principal Executive Offices Aerocon, LLC Delaware 101 Oakley Street, Evansville, Indiana 47710 Berry Iowa, LLC Delaware 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Design, LLC Delaware 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Technical Services, Inc. Delaware 101 Oakley Street, Evansville, Indiana 47710 Berry Sterling Corporation Delaware 101 Oakley Street, Evansville, Indiana 47710 CPI Holding Corporation Delaware 101 Oakley Street, Evansville, Indiana 47710 Knight Plastics, Inc. Delaware 101 Oakley Street, Evansville, Indiana 47710 Packerware Corporation Delaware 101 Oakley Street, Evansville, Indiana 47710 Pescor, Inc. Delaware 101 Oakley Street, Evansville, Indiana 47710 Poly-Seal, LLC Delaware 101 Oakley Street, Evansville, Indiana 47710 Venture Packaging, Inc. Delaware 101 Oakley Street, Evansville, Indiana 47710 Venture Packaging Midwest, Inc. Delaware 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation III Delaware 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Opco, Inc. Delaware 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation V Delaware 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation VIII Delaware 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation IX Delaware 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation X Delaware 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation XI Delaware 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation XII Delaware 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation XIII Delaware 101 Oakley Street, Evansville, Indiana 47710 Berry Plastics Acquisition Corporation XV, LLC Delaware 101 Oakley Street, Evansville, Indiana 47710 Kerr Group, LLC Delaware 101 Oakley Street, Evansville, Indiana 47710 Saffron Acquisition, LLC Delaware 101 Oakley Street, Evansville, Indiana 47710 Setco, LLC Delaware 101 Oakley Street, Evansville, Indiana 47710 Sun Coast Industries, LLC Delaware 101 Oakley Street, Evansville, Indiana 47710 Cardinal Packaging, Inc. Ohio 101 Oakley Street, Evansville, Indiana 47710 Covalence Specialty Adhesives LLC Delaware 101 Oakley Street, Evansville, Indiana 47710 Covalence Specialty Coatings LLC Delaware 101 Oakley Street, Evansville, Indiana 47710 Caplas LLC Delaware 101 Oakley Street, Evansville, Indiana 47710 Caplas Neptune, LLC Delaware 101 Oakley Street, Evansville, Indiana 47710 Captive Holdings, Inc. Delaware 101 Oakley Street, Evansville, Indiana 47710 Captive Plastics, Inc. New Jersey 101 Oakley Street, Evansville, Indiana 47710 Grafco Industries Limited Partnership Maryland 101 Oakley Street, Evansville, Indiana 47710 Rollpak Acquisition Corporation Indiana 101 Oakley Street, Evansville, Indiana 47710 Rollpak Corporation Indiana 101 Oakley Street, Evansville, Indiana 47710 Pliant Corporation Delaware 101 Oakley Street, Evansville, Indiana 47710 Pliant Corporation International Utah 101 Oakley Street, Evansville, Indiana 47710 Pliant Film Products of Mexico, Inc. Utah 101 Oakley Street, Evansville, Indiana 47710 Pliant Packaging of Canada, LLC Utah 101 Oakley Street, Evansville, Indiana 47710 Uniplast Holdings Inc. Delaware 101 Oakley Street, Evansville, Indiana 47710 Uniplast U.S., Inc. Delaware 101 Oakley Street, Evansville, Indiana 47710 Superfos Packaging Inc. Virginia 101 Oakley Street, Evansville, Indiana 47710 Subject to completion, dated May 5, 2010 The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS [Missing Graphic Reference] Berry Plastics Corporation OFFER TO EXCHANGE $500,000,000 9½% Second Priority Senior Secured Notes due 2018 registered under the Securities Act of 1933 For A Like Principal Amount of 9½% Second Priority Senior Secured Notes We offer to exchange up to $500,000,000 aggregate principal amount of our 9½% Second Priority Senior Secured Notes due 2018 that are registered under the Securities Act of 1933, which we refer to as the “exchange notes” or “Second Priority Notes” for an equal principal amount of our 9½% Second Priority Senior Secured Notes due 2018, or the “outstanding notes,” which were issued previously without registration under the Securities Act.We refer to the outstanding notes and the exchange notes collectively in this prospectus as the “notes.”If you participate in the exchange offer, you will receive registered 9½% Second Priority Senior Secured Notes due 2018 for your outstanding 9½% Second Priority Senior Secured Notes due 2018 that are tendered properly for exchange.The exchange notes are substantially identical to the outstanding notes, except that the exchange notes will not be subject to transfer restrictions or entitled to registration rights, and the additional interest provisions applicable to the outstanding notes in some circumstances relating to the timing of the exchange offer will not apply to the exchange notes.The outstanding notes are, and the exchange notes will be, issued by Berry Plastics Corporation and guaranteed by Aerocon, LLC, Berry Iowa, LLC, Berry Plastics Design, LLC, Berry Plastics Technical Services, Inc., Berry Sterling Corporation, CPI Holding Corporation, Knight Plastics, Inc., Packerware Corporation, Pescor, Inc., Poly-Seal, LLC, Venture Packaging, Inc., Venture Packaging Midwest, Inc., Berry Plastics Acquisition Corporation III, Berry Plastics Opco, Inc., Berry Plastics Acquisition Corporation V, Berry Plastics Acquisition Corporation VIII, Berry Plastics Acquisition Corporation IX, Berry Plastics Acquisition Corporation X, Berry Plastics Acquisition Corporation XI, Berry Plastics Acquisition Corporation XII, Berry Plastics Acquisition Corporation XIII, Berry Plastics Acquisition Corporation XV, LLC, Kerr Group, LLC, Saffron Acquisition, LLC, Setco, LLC, Sun Coast Industries, LLC, Cardinal Packaging, Inc., Covalence Specialty Adhesives LLC, Covalence Specialty Coatings LLC, Caplas LLC, Caplas Neptune, LLC, Captive Holdings, Inc., Captive Plastics, Inc., Grafco Industries Limited Partnership, Rollpak Acquisition Corporation, Rollpak Corporation, Pliant Corporation, Pliant Corporation International, Pliant Film Products of Mexico, Inc., Pliant Packaging of Canada, LLC, Uniplast Holdings Inc. Uniplast U.S., Inc. and Superfos Packaging Inc., all wholly owned subsidiaries of Berry Plastics Corporation. We refer to each of the existing and future domestic subsidiaries of Berry Plastics that will guarantee the notes as the Guarantors or the Note Guarantors.The exchange notes will represent the same debt as the outstanding notes, and we will issue the exchange notes under the same indentures. Terms of the Exchange Offer The exchange offer expires at 5:00 p.m., New York City time, on [] , 2010, unless extended.Completion of the exchange offer is subject to certain customary conditions, which we may waive.The exchange offer is not conditioned upon any minimum principal amount of the outstanding notes being tendered for exchange.You may withdraw tenders of outstanding notes at any time before the exchange offer expires. All outstanding notes that are validly tendered and not withdrawn will be exchanged for exchange notes.The exchange of outstanding notes for exchange notes pursuant to the exchange offer should not constitute a taxable exchange for U.S. federal income tax purposes. See “Material U.S. Federal Income Tax Consequences.” There is no existing market for the exchange notes to be issued, and we do not intend to apply for listing or quotation on any exchange or other securities market. See “Risk Factors” beginning on page 19 for a discussion of the factors you should consider in connection with the exchange offer and exchange of outstanding notes for exchange notes. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THE OUTSTANDING NOTES OR THE EXCHANGE NOTES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is, 2010. You should rely only on the information contained in this prospectus.We have not authorized anyone to provide you with different information.We are not making an offer of these securities in any state or other jurisdiction where the offer is not permitted.You should not assume that the information contained in this prospectus is accurate as of any date other than the date on the front of this prospectus. TABLE OF CONTENTS WHERE YOU CAN FIND MORE INFORMATION ABOUT US iii SUMMARY 1 RISK FACTORS 19 THE EXCHANGE OFFER 35 USE OF PROCEEDS 45 CAPITALIZATION 46 SELECTED HISTORICAL FINANCIAL DATA 47 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION 48 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 55 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 71 BUSINESS 72 PROPERTIES 83 LEGAL PROCEEDINGS 84 MANAGEMENT 85 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 95 PRINCIPAL STOCKHOLDERS 96 DESCRIPTION OF OTHER INDEBTEDNESS 98 DESCRIPTION OF EXCHANGE NOTES 104 MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES 160 PLAN OF DISTRIBUTION 162 LEGAL MATTERS 162 EXPERTS 162 INDEX TO FINANCIAL STATEMENTS F-1 -i- Each broker-dealer that receives exchange notes for its own account pursuant to this exchange offer must acknowledge that it will deliver a prospectus in connection with any resale of the exchange notes.The accompanying letter of transmittal relating to the exchange offer states that by so acknowledging and delivering a prospectus, a broker-dealer will not be deemed to admit that it is an “underwriter” within the meaning of the Securities Act of 1933, as amended.This prospectus, as it may be amended or supplemented from time to time, may be used by a broker-dealer in connection with resales of exchange notes received in exchange for outstanding notes where such outstanding notes were acquired by such broker-dealer as a result of market-making activities or other trading activities.We have agreed that, for a period of 180 days after consummation of the registered exchange offer, we will make this prospectus available to any broker-dealer for use in connection with any resale.See “Plan of Distribution.” -ii- WHERE YOU CAN FIND MORE INFORMATION ABOUT US We have filed with the U.S. Securities and Exchange Commission, or the “SEC,” a registration statement on Form S-4, which we refer to as the “exchange offer registration statement,” under the Securities Act of 1933, as amended, and the rules and regulations thereunder, which we refer to collectively as the “Securities Act,” covering the exchange notes being offered.This prospectus does not contain all the information in the exchange offer registration statement.For further information with respect to Berry Plastics Corporation and the exchange offer, reference is made to the exchange offer registration statement.Statements made in this prospectus as to the contents of any contract, agreement or other documents referred to are not necessarily complete.For a more complete understanding of each contract, agreement or other document filed as an exhibit to the exchange offer registration statement, we encourage you to read the documents contained in the exhibits. After the registration statement becomes effective, we will file annual, quarterly and current reports and other information with the SEC.You may read and copy any document we file with the SEC at the SEC’s public reference room at treet, N.E., Washington, D.C. 20549.Please call the SEC at 1-800-SEC-0330 for further information on the public reference room.Our SEC filings are also available to the public at the SEC’s website at http://www.sec.gov. You may obtain copies of the information and documents referenced in this prospectus at no charge by accessing the SEC’s website at http://www.sec.gov or by requesting them from us in writing or by telephone at: Berry Plastics Corporation 101 Oakley Street Evansville, Indiana 47710 (812) 424-2904 To obtain timely delivery of any of our filings, agreements or other documents, you must make your request to us no later than[ ], 2010.In the event that we extend the exchange offer, you must submit your request at least five business days before the expiration date of the exchange offer, as extended.We may extend the exchange offer in our sole discretion.See “Exchange Offer” for more detailed information. DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains forward-looking statements that are based on current expectations, estimates, forecasts and projections about us, our future performance, our liquidity, our beliefs and management’s assumptions.Such forward-looking statements include statements regarding expected financial results and other planned events, including, but not limited to, anticipated liquidity, Adjusted EBITDA and capital expenditures.Words such as “anticipate,” “assume,” “believe,” “estimate,” “expect,” “intend,” “plan,” “seek,” “project,” “target,” “goal,” “likely,” “will,” “would,” “could,” and variations of such words and similar expressions are intended to identify such forward-looking statements.These statements are not guarantees of future performance and involve certain risks, uncertainties and assumptions that are difficult to predict.The occurrence of the events described and the achievement of the expected results depend on many events, some or all of which are not predictable or within our control.Therefore, actual future events or results may differ materially from these statements. The following is a list of factors, among others, that could cause actual results to differ materially from the forward-looking statements: · risks associated with our substantial indebtedness and debt service; · changes in prices and availability of resin and other raw materials and our ability to pass on changes in raw material prices on a timely basis; · performance of our business and future operating results; · risks related to our acquisition strategy and integration of acquired businesses, including Pliant; -iii- · reliance on unpatented proprietary know-how and trade secrets; · increases in the cost of compliance with laws and regulations, including environmental laws and regulations; · risks related to disruptions in the overall economy and the financial markets may adversely impact our business; · catastrophic loss of one of our key manufacturing facilities; · risks of competition, including foreign competition, in our existing and future markets; · general business and economic conditions, particularly an economic downturn; · our ownership structure; · reduction in net worth; and · the other factors discussed in the section of this prospectus titled “Risk Factors.” These forward-looking statements involve a number of risks and uncertainties that could cause actual results to differ materially from those suggested by the forward-looking statements.Forward-looking statements should, therefore, be considered in light of various factors, including those set forth in this prospectus under “Risk Factors,” in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere in this prospectus.Moreover, we caution you not to place undue reliance on these forward-looking statements, which speak only as of the date they were made.We do not undertake any obligation to update or publicly release any revisions to these forward-looking statements to reflect changes in underlying assumptions, new information, future events or other changes after the date of this prospectus or to reflect the occurrence of unanticipated events. TERMS USED IN THIS PROSPECTUS Unless otherwise indicated or the context otherwise requires, in this prospectus: · the term “Apollo” refers to Apollo Management, L.P. and its affiliates; · the terms “Berry,” “Berry Plastics,” “we,” “us,” “our” and the “Company” refer to Berry Plastics Corporation and its predecessors and consolidated subsidiaries; · the term “Berry Covalence Merger” refers to Berry Group’s stock-for-stock merger with Covalence Specialty Materials Holding Corp.; · the term “Berry Group” refers to Berry Plastics Group, Inc., a Delaware corporation, the parent company of Berry Plastics; · the term “Berry Merger” refers to the merger of BPC Holding Corporation and BPC Acquisition Corp., the indirect principal stockholders of which are affiliates of Apollo Management, L.P. and Graham Partners, Inc.; · the term “Graham” refers to Graham Partners, Inc. and its affiliates; · the terms “guarantors” and “note guarantors” refer to each of the existing and future domestic subsidiaries of Berry Plastics Corporation that will guarantee the notes; -iv- · the term “PE” refers to polyethylene; · the term “PET” refers to polyethylene terephthalate; · the term “Pliant” refers to Pliant Corporation; · the term “PP” refers to polypropylene; · the term “SEC” refers to the Securities and Exchange Commission; and · the term “Sponsors” refers to Apollo and Graham. -v- SUMMARY The following summary highlights information contained elsewhere in this prospectus and is qualified in its entirety by the more detailed information and consolidated financial statements included elsewhere in this prospectus. This summary is not complete and may not contain all of the information that may be important to you. You should carefully read the entire prospectus, including the “Risk Factors” section and our consolidated financial statements and notes to those statements, before making an investment decision. Our Company We believe we are one of the world’s leading manufacturers and marketers of plastic packaging products, plastic film products, specialty adhesives and coated products. We manufacture a broad range of innovative, high quality packaging solutions using our collection of over 2,200 proprietary molds and an extensive set of internally developed processes and technologies. Our principal products include containers, drink cups, bottles, closures and overcaps, tubes and prescription containers, trash bags, stretch films, plastic sheeting, corrosion protective films, agricultural films, shrink film and tapes which we sell into a diverse selection of attractive and stable end markets, including food and beverage, healthcare, personal care, quick service and family dining restaurants, custom and retail, agricultural, horticultural, institutional, industrial, construction, aerospace, and automotive. We sell our packaging solutions to more than 13,000 customers, ranging from large multinational corporations to small local businesses comprised of a favorable balance of leading national blue-chip customers as well as a collection of smaller local specialty businesses. We believe that we are one of the largest global purchasers of polyethylene resin. We believe that our proprietary tools and technologies, low-cost manufacturing capabilities and significant operating and purchasing scale provide us with a competitive advantage in the marketplace. Our unique combination of leading market positions, proven management team, product and customer diversity and manufacturing and design innovation provides access to a variety of growth opportunities. Our top 10 customers represented approximately 21% of our fiscal 2009 net sales with no customer accounting for more than 6% of our fiscal 2009 net sales. The average length of our relationship with these customers is over 20 years. Additionally, we operate more than 80 strategically located manufacturing facilities and have extensive distribution capabilities. We believe that our unique combination of leading market positions, proven management team, product and customer diversity and manufacturing and design innovation provides access to a variety of growth opportunities and has allowed us to achieve consistent organic volume growth in excess of market growth rates. Our strong profit margins and efficient deployment of capital have allowed us to consistently generate strong cash flow and high returns on invested capital. Our Businesses We operate in the plastic packaging segment. Demand for our plastic packaging products is driven by the consumption of consumer products, including food, beverages, pharmaceuticals and personal care products. Plastic packaging has benefited from the shift from metal, paper and glass containers to plastics, which has taken place over the last 20 years. This conversion has been driven by factors including consumer preference, weight advantages, shatter resistance and barrier properties. Recent technological advancements have allowed for additional conversions of packaging from glass to plastic containers for a number of products that require barrier properties and/or are filled at high temperatures. The product categories on which we focus utilize similar manufacturing processes, share common raw materials (principally polypropylene and polyethylene resin) and sell into end markets where customers demand innovative packaging solutions and quick and seamless design and delivery. We organize our business into four operating divisions: Rigid Open Top, Rigid Closed Top, Specialty Films, and Tapes, Bags, and Coatings. -1- Rigid Open Top Our Rigid Open Top division consists of three product categories: containers, foodservice items (drink cups, institutional catering, and cutlery) and home and party. The largest end-uses for our containers are food and beverage products, building products and chemicals. We believe that we offer one of the broadest product lines among U.S.-based injection-molded plastic container and drink cup manufacturers and are a leader in thermoformed container and drink cup offerings, which provide a superior combination of value and quality relative to competing processes. Many of our open top products are manufactured from proprietary molds that we develop and own, which results in significant switching costs to our customers. In addition to a complete product line, we have sophisticated printing capabilities and in-house graphic arts and tooling departments, which allow us to integrate ourselves into, and add material value to, our customers’ packaging design processes. Our product engineers work directly with customers to design and commercialize new products. In order to identify new markets and applications for existing products and opportunities to create new products, we rely extensively on our national sales force. Once these opportunities are identified, our sales force works with our product design engineers and artists to satisfy customers’ needs. Our low-cost manufacturing capability with plants strategically located throughout the United States and a dedication to high-quality products and customer service have allowed us to further develop and maintain strong relationships with our attractive base of customers. Our primary competitors include Airlite, Huhtamaki, Letica, Polytainers, Pactiv and Solo. These competitors individually only compete on certain of our open top products, whereas we offer a complete selection of open top products. Rigid Closed Top Our Rigid Closed Top division is comprised of three product categories; closures and overcaps, bottles and prescription containers, and tubes. We believe that this line of products gives us a competitive advantage in being able to provide a complete plastic package to our customers. We have a number of leading positions in which we have been able to leverage this capability such as prescription container packages, Tab II® pharmaceutical packages, and proprietary tube and closure designs. Our innovative design center and product development engineers regularly work with our customers to develop differentiated packages that offer unique shelf presence, functionality, and cost competitiveness. Combining our design expertise with our world class manufacturing facilities, we are uniquely positioned to take projects from creative concept to delivered end product. We utilize a broad range of manufacturing technologies, offering several different manufacturing processes, including various forms of injection, extrusion, compression, and blow molding, as well as decorating and lining services. This allows us to match the optimal manufacturing platform with each customer’s desired package design and volume. Our quality system, which includes an emphasis on process control and vision technology, allows us to meet the increasingly high performance and cosmetic standards of our customers. Our primary competitors include Graham Packaging, Rexam, Rank/Alcoa, Ball and Silgan. With few exceptions, these competitors do not compete with us across many of our products and market segments. We believe that we are the only industry participant that offers the entire product line of our Rigid Closed Top products described below. We have a strong reputation for quality and service, and have received numerous “Supplier Quality Achievement Awards” from customers, as well as “Distribution Industry Awards” from market associations. Specialty Films Our Specialty Films division manufactures and sells primarily PE-based film products with some PVC and PP offerings. Our principal products include agricultural film, stretch film, shrink film, engineered film, personal care film and PVC film. We are one of the largest producers of stretch films, institutional can liners and engineered films in the United States.Our primary competitors include Heritage, AEP, Sigma and Bemis. Tapes, Bags and Coatings Our Tapes, Bags and Coatings division manufactures and sells tape, adhesive, corrosion protective and PE-based film products to a diverse base of customers around the world.We offer a broad product portfolio of key product groups to a wide range of global end markets that include corrosion protection, HVAC, building and construction, industrial, retail, DIY, automotive, medical and aerospace.Our principal products include heat shrinkable and PE-based tape coatings, PE coated cloth tapes, splicing/laminating tapes, flame-retardant tapes, vinyl-coated tapes, trash bags, drop cloths, plastic sheeting and a variety of other specialty tapes, including carton sealing, masking, mounting and OEM medical tapes.We specialize in manufacturing laminated and coated products for a diverse range of applications, including flexible packaging, products for the housing construction and woven polypropylene flexible intermediate bulk containers (“FIBC”).We use a wide range of substrates and basic weights of paper, film, foil and woven and non-woven fabrics to service the residential building, industrial, food packaging, healthcare and military markets.Our primary competitors include Intertape Polymers, 3-M, ShurTape, Canusa, Denso, Caddalic, Coated Excellence, FortaFiber, PolyAmerica, Clorex and Pactiv. -2- Our Strengths We believe our consistent financial performance is the direct result of the following competitive strengths: Leading market positions across a broad product offering. One of our key business strategies is to be a market leader in each of our product lines. Through quality manufacturing, innovation in product design, a focus on customer service and a skilled and dedicated workforce, we have achieved leading competitive positions in many of our major product lines, including thinwall, pry-off, dairy and clear polypropylene containers; drink cups; spice and pharmaceutical bottles and prescription vials; spirits, continuous thread, and pharmaceutical closures; aerosol overcaps and plastic squeeze tubes; institutional can liners, and cloth and foil tape products and adhesives. We believe that our leading market positions enable us to attract and expand our business with blue chip customers, cross-sell products, launch new products and maintain high margins. Large, diverse and stable customer base. We sell our packaging solutions to more than 13,000 customers, ranging from large multinational corporations to small local businesses in diverse industries. Our customers are principally engaged in industries that are considered to be generally less sensitive to changing economic conditions, including pharmaceuticals, food, dairy, and health and beauty. Our top 10 customers represented approximately 21% of our fiscal 2009 net sales with no customer accounting for more than 6% of our fiscal 2009 net sales. Our co-design capabilities and proactive approach to customer service makes us an integral part of our customers’ long-term marketing and packaging decisions. The average length of our relationship with our top 10 customers over 20 years. Strong organic growth through continued focus on best-in-class technology and innovation. We believe that our manufacturing technology and expertise are best-in-class and that we are a leader in new product innovation, as evidenced by our offering of an extensive proprietary product line of value-added plastic packaging in North America. We currently own over 2,200 proprietary molds and have pioneered a variety of production processes such as what we believe to be the world’s largest deep draw PP thermoforming system for drink cups. We focus our research and development efforts on high value-added products that offer unique performance characteristics and provide opportunities to achieve premium pricing and further enhance our strategic position with our customers. Our dedicated professionals work collaboratively with our customers’ marketing departments in identifying and delivering new package designs. This skill set has allowed us to consistently achieve annual organic volume growth in excess of market growth rates. Scale and low-cost operations drive profitability. We are one of the largest domestic manufacturers and suppliers of plastic packaging solutions and we believe we are one of the lowest-cost manufacturers in the industry. We believe that our proprietary tools and technologies, low-cost manufacturing capabilities and operating and purchasing scale provide us with a competitive advantage in the marketplace. Our large, high-volume equipment and flexible, cross-facility manufacturing capabilities result in lower unit-production costs than many of our competitors as we can leverage our fixed costs, higher capacity utilization and longer production runs. Our scale also enhances our purchasing power and lowers our cost of raw materials such as resin, a raw material where we believe we are one of the largest global buyers in the market. In addition, as a result of the strategic location of our more than 80 manufacturing facilities and our national footprint of several warehouse and distribution facilities, we have broad distribution capabilities, which reduce shipping costs and allow for quick turnaround times to our customers. Our scale enables us to dedicate certain sales and marketing efforts to particular products, customers or geographic regions, when applicable, which enables us to develop expertise that is valued by our customers. In addition, to continuously improve our cost position, our managers are charged with meeting specific cost reduction and productivity improvement targets each year, with a material amount of their compensation tied to their performance versus these targets. Ability to pass through changes in the price of resin. We have generally been able to pass through to our customers increases in the cost of raw materials, especially resin, the principal raw material used in manufacturing our products. In many cases, we have contractual price escalators/de-escalators tied to the price of resin that result in relatively rapid price adjustments to these customers. In addition, we have experienced high success rates in quickly passing through increases and decreases in the price of resin to customers without indexed price agreements. Historically, we have consistently grown our earnings even during periods of volatility in raw material markets. -3- Track record of strong and stable cash flow. Our strong earnings, combined with our modest maintenance capital expenditure profile and relatively low cash taxes due to various tax attributes, result in the generation of significant cash flow. We have a consistent track record of generating high cash flow as a percentage of net sales relative to our plastic packaging peers. In addition, the capital expenditures required to support our targeted manufacturing platforms and market segments is lower than in many other areas of the plastic packaging industry. Motivated management team with highly successful track record. We believe that our management team is among the deepest and most experienced in the packaging industry. The senior management team includes Chairman and CEO Ira Boots, who has been with us for over 30 years, and CFO Jim Kratochvil, who has been with us for over 20 years. This team has been responsible for developing and executing our strategy that has generated a track record of earnings growth and strong cash flow. In addition, management has successfully integrated 29 acquisitions since 1988, and has generally achieved significant reductions in manufacturing and overhead costs of acquired companies by introducing advanced manufacturing processes, reducing headcount, rationalizing facilities and tools, applying best practices and capitalizing on economies of scale. Members of Berry’s senior management team and other employees own approximately 22% of the equity of Berry Group, Berry Plastics’ parent company. Our Strategy Our goal is to maintain and enhance our market position and leverage our core strengths to increase profitability and maximize cash flow. Our strategy to achieve these goals includes the following elements: Increase sales to our existing customers. We believe we have significant opportunities to increase our share of the packaging purchases made by our more than 13,000 existing customers as we expand our product portfolio and extend our existing product lines. We believe our broad and growing product lines will allow us to capitalize on the corporate consolidation occurring among our customers and the continuing consolidation of their vendor relationships. With our extensive manufacturing capabilities, product breadth and national distribution capabilities, we can provide our customers with a cost-effective, single source from which to purchase a broad range of their plastic packaging needs. Aggressively pursue new customers. We intend to aggressively pursue new customer relationships in order to drive additional organic growth. We believe that our national direct sales force, our ability to offer new customers a cost-effective, single source from which to purchase a broad range of plastic packaging products, and our proven ability to design innovative new products position us well to continue to grow and diversify our existing customer base. Manage costs and capital expenditures to drive cash flow and returns on capital. We continually focus on reducing our costs in order to maintain and enhance our low-cost position. We employ a team culture of continuous improvement operating under an International Organization for Standardization management system and employing Six Sigma throughout the organization. Our principal cost-reduction strategies include (i)leveraging our scale to reduce material costs, (ii)efficiently reinvesting capital into our manufacturing processes to maintain technological leadership and achieve productivity gains, (iii)focusing on ways to streamline operations through plant and overhead rationalization and (iv)monitoring and rationalizing the number of vendors from which we purchase materials in order to increase our purchasing power. In addition, our managers are charged with meeting specific cost reduction and productivity improvement targets each year, with a material amount of their compensation tied to their performance versus these targets. Return on capital is a key metric throughout the organization and we require that capital expenditures meet certain return thresholds, which encourages prudent levels of spending on expansion and cost-saving opportunities. Selectively pursue strategic mergers and acquisitions. In addition to the significant growth in earnings and cash flow we expect to generate from organic volume growth and continued cost reductions, we believe that there will continue to be opportunities for future growth through selective and prudent acquisitions. Our industry is highly fragmented and our customers are focused on working with a small set of key vendors. We have a successful track record of executing and integrating acquisitions, having completed 29 acquisitions since 1988, and have developed an expertise in synergy realization. In the past five years, we have successfully integrated Erie County Plastics Corporation, Captive Plastics, Inc., MAC Closures, Inc., Kerr Group Inc., Rollpak Corporation, and Covalence Specialty Materials Corp., realizing significant synergies and we are well underway with our integration of Pliant Corporation and Superfos Packaging, Inc. We intend to continue to apply a selective and disciplined acquisition strategy, which is focused on improving our financial performance in the long-term and further developing our scale and diversity in new or existing product lines. We continue to evaluate additional acquisition opportunities on an ongoing basis and may at any time be in preliminary discussions with third parties regarding acquisitions. . -4- Recent Developments Pliant Corporation On December 3, 2009, the Company obtained control of 100% of the capital stock of Pliant upon Pliant’s emergence from reorganization pursuant to a proceeding under Chapter 11 of the Bankruptcy Code, which we refer to as the “Pliant Transaction,” for a purchase price of $602.7 million ($576.5 million, net of cash acquired).Pliant is a leading manufacturer of value-added films and flexible packaging for food, personal care, medical, agricultural and industrial applications.The acquired business is included in theSpecialty Films reporting segment.The purchase price was funded utilizing the proceeds from private placement offerings, consisting of $370.0 million aggregate principal amount of 8¼% first priority senior secured fixed rate notes (“First Priority Fixed Rate Notes”) and $250.0 million additional principal amount of 8⅞% second priority senior secured fixed rate notes (“Second Priority Fixed Rate Notes”). Superfos Packaging, Inc. In December 2009, the Company acquired 100% of the outstanding common stock of Superfos Packaging, Inc., a manufacturer of injection molded plastic rigid open top containers and other plastic packaging products primarily for food, industrial and personal care end markets.The newly added business is primarilyoperated in Berry’s Rigid Open Top Division. Segment Realignment In January 2010, the Company elected to realign its five reporting segments into four, the Rigid Open Top, Rigid Closed Top, Specialty Films and Tapes, Bags and Coating. The realignment was completed in order to better service customers, accelerate synergy realization and enhance product-line cross selling. -5- Our Sponsors Apollo is a leading global alternative asset manager with offices in New York, Los Angeles, London, Singapore, Frankfurt, Luxembourg and Mumbai. As of December 31, 2009, Apollo has assets under management in excess of $52 billion in private equity, capital markets and real estate funds, invested across a core group of industries where Apollo has considerable knowledge and resources. Graham is a leading middle market industrial private equity firm based in suburban Philadelphia with over $1.5 billion under management. Graham is sponsored by the privately held Graham Group, an industrial and investment concern with global interests in plastics, packaging, machinery, building products and water management, among other industries. Graham seeks to acquire industrial companies that participate in growing manufacturing niches, often involving plastics or other synthetic materials, where Graham can leverage its unique combination of operating resources and financial expertise. Companies owned or controlled by Graham or in which Graham has significant equity investments include, among others, National Diversified Sales, Inc., Infiltrator Systems, Inc., Line-X LLC, Schneller, LLC, B&B Electronics, and HB&G Building Products Risk Factors You should consider carefully all the information set forth in this prospectus and, in particular, you should evaluate the specific factors set forth under “Risk Factors” for risks you should consider in connection with the exchange offer. Additional Information Berry Plastics is a Delaware corporation.Our principal executive offices are located at 101 Oakley Street, Evansville, Indiana 47710.Our telephone number is (812) 424-2904.Our website address is located at www.berryplastics.com.The information that appears on our website is not a part of, and is not incorporated into, this prospectus. -6- Summary of the Exchange Offer The following is a brief summary of the terms of the exchange offer.For a more complete description of the exchange offer, see “The Exchange Offer.” Securities Offered Up to $500,000,000 9½% Second Priority Senior Secured Notes due 2018, which have been registered under the Securities Act. The form and terms of these exchange notes are identical in all material respects to those of the outstanding notes of the same series except that: ·the exchange notes have been registered under the U.S. federal securities laws and will not bear any legend restricting their transfer; ·the exchange notes bear a different CUSIP number than the outstanding notes; ·the exchange notes will not be subject to transfer restrictions or entitled to registration rights; and ·the exchange notes will not be entitled to additional interest provisions applicable to the outstanding notes in some circumstances relating to the timing of the exchange offer.See “The Exchange Offer―Terms of the Exchange Offer; Acceptance of Tendered Notes.” The Exchange Offer We are offering to exchange the exchange notes for a like principal amount of the outstanding notes. In the exchange offer, we will exchange registered 9½% Second Priority Senior Secured Notes due 2018 for outstanding 9½% Second Priority Senior Secured Notes due. We will accept any and all outstanding notes validly tendered and not withdrawn prior to 5:00 p.m., New York City time, on[] , 2010.Holders may tender some or all of their outstanding notes pursuant to the exchange offer.However, outstanding notes may be tendered only in integral multiples of $1,000 in principal amount, subject to a minimum denomination of $2,000. In order to be exchanged, an outstanding note must be properly tendered and accepted.All outstanding notes that are validly tendered and not withdrawn will be exchanged.As of the date of this prospectus, there are $500,000,000 aggregate principal amount of 9½% Second Priority Senior Secured Notes due 2018 outstanding.We will issue exchange notes promptly after the expiration of the exchange offer.See “The Exchange Offer—Terms of the Exchange Offer―Acceptance of Tendered Notes.” Transferability of Exchange Notes Based on interpretations by the staff of the SEC, as detailed in previous no-action letters issued to third parties, we believe that the exchange notes issued in the exchange offer may be offered for resale, resold or otherwise transferred by you without compliance with the registration and prospectus delivery requirements of the Securities Act as long as: -7- ·you are acquiring the exchange notes in the ordinary course of your business; ·you are not participating, do not intend to participate and have no arrangement or understanding with any person to participate in a distribution of the exchange notes; and ·you are not our “affiliate” as defined in Rule 405 under the Securities Act. If you are an affiliate of ours, or are engaged in or intend to engage in or have any arrangement or understanding with any person to participate in the distribution of the exchange notes: ·you cannot rely on the applicable interpretations of the staff of the SEC; ·you will not be entitled to participate in the exchange offer; and ·you must comply with the registration and prospectus delivery requirements of the Securities Act in connection with any resale transaction. Each broker or dealer that receives exchange notes for its own account in the exchange offer for outstanding notes that were acquired as a result of market-making or other trading activities must acknowledge that it will comply with the prospectus delivery requirements of the Securities Act in connection with any offer to resell or other transfer of the exchange notes issued in the exchange offer. Furthermore, any broker-dealer that acquired any of its outstanding notes directly from us, in the absence of an exemption therefrom, ·may not rely on the applicable interpretation of the staff of the SEC’s position contained in Exxon Capital Holdings Corp., SEC no-action letter (April 13, 1988), Morgan, Stanley & Co. Inc., SEC no-action letter (June 5, 1991) and Shearman & Sterling, SEC no-action letter (July 2, 1993); and ·must comply with the registration and prospectus delivery requirements of the Securities Act in connection with any resale of the exchange notes. See “Plan of Distribution.” We do not intend to apply for listing of the exchange notes on any securities exchange or to seek approval for quotation through an automated quotation system.Accordingly, there can be no assurance that an active market will develop upon completion of the exchange offer or, if developed, that such market will be sustained or as to the liquidity of any market. -8- Expiration Date The exchange offer will expire at 5:00 p.m., New York City time, on [], 2010, unless we extend the expiration date. Exchange Date; Issuance of Exchange Notes The date of acceptance for exchange of the outstanding notes is the exchange date, which will be the first business day following the expiration date of the exchange offer.We will issue the exchange notes in exchange for the outstanding notes tendered and accepted in the exchange offer promptly following the exchange date.See “The Exchange Offer―Terms of the Exchange Offer; Acceptance of Tendered Notes.” Conditions to the Exchange Offer The exchange offer is subject to customary conditions.We may assert or waive these conditions in our reasonable discretion.See “The Exchange Offer―Conditions to the Exchange Offer” for more information regarding conditions to the exchange offer. Special Procedures for Beneficial Holders If you beneficially own outstanding notes that are registered in the name of a broker, dealer, commercial bank, trust company or other nominee and you wish to tender in the exchange offer, you should contact such registered holder promptly and instruct such person to tender on your behalf.See “The Exchange Offer―Procedures for Tendering Outstanding Notes.” Effect of Not Tendering Any outstanding notes that are not tendered in the exchange offer, or that are not accepted in the exchange, will remain subject to the restrictions on transfer.Since the outstanding notes have not been registered under the U.S. federal securities laws, you will not be able to offer or sell the outstanding notes except under an exemption from the requirements of the Securities Act or unless the outstanding notes are registered under the Securities Act.Upon the completion of the exchange offer, we will have no further obligations, except under limited circumstances, to provide for registration of the outstanding notes under the U.S. federal securities laws.See “The Exchange Offer―Effect of Not Tendering.” Withdrawal Rights You may withdraw your tender at any time before the exchange offer expires. Interest on Exchange Notes and the Outstanding Notes The exchange notes will bear interest from the most recent interest payment date to which interest has been paid on the outstanding notes, or, if no interest has been paid, from November 15, 2010. -9- Acceptance of Outstanding Notes and Delivery of Exchange Notes Subject to the conditions stated in the section “The Exchange Offer―Conditions to the Exchange Offer” of this prospectus, we will accept for exchange any and all outstanding notes which are properly tendered in the exchange offer before 5:00 p.m., New York City time, on the expiration date.The exchange notes will be delivered promptly after the expiration date.See “The Exchange Offer―Terms of the Exchange Offer; Acceptance of Tendered Notes.” Material U. S. Federal Income Tax Consequences The exchange by a U.S. Holder (as defined in “Material U.S. Federal Income Tax Consequences”) of outstanding notes for exchange notes in the exchange offer should not constitute a taxable exchange for U.S. federal income tax purposes.See “Material U.S. Federal Income Tax Consequences.” Accounting Treatment We will not recognize any gain or loss for accounting purposes upon the completion of the exchange offer.The expenses of the exchange offer that we pay will be charged to expense in accordance with generally accepted accounting principles.See “The Exchange Offer―Accounting Treatment.” Exchange Agent U.S. Bank National Association, the trustee under the Indenture, is serving as exchange agent in connection with the exchange offer.The address and telephone number of the exchange agent are listed under the heading “The Exchange Offer―Exchange Agent.” Use of Proceeds We will not receive any proceeds from the issuance of exchange notes in the exchange offer.We will pay all expenses incident to the exchange offer.See “Use of Proceeds.” -10- Summary of the Terms of the Exchange Notes The form and terms of the exchange notes and the outstanding notes are identical in all material respects, except that the transfer restrictions, registration rights and additional interest provisions in some circumstances relating to the timing of the exchange offer, which are applicable to the outstanding notes, do not apply to the exchange notes.The exchange notes will evidence the same debt as the outstanding notes and will be governed by the same indenture, which we refer to as the Indenture. Issuer Berry Plastics Corporation Notes Offered $500,000,000 aggregate principal amount of 9½% second priority senior secured fixed rate notes due 2018. Maturity Date The exchange notes will mature on September 15, 2018. Interest The exchange notes will bear interest from April 30, 2010 at a rate of 9½% per annum, payable semiannually, in cash in arrears, on May 15 and November 15 of each year, commencing November 15, 2010. Security The exchange notes will be secured by a lien (subject to certain exceptions and permitted liens) on all of Berry Plastics’ and the guarantors’ property and assets that secure our senior secured credit facilities and our first priority senior secured notes, which excludes (i) any license, contract or agreement of Berry Plastics or the guarantors, if and only for so long as the grant of a security interest under the security documents would result in a breach or default under, or abandonment, invalidation or unenforceability of that license, contract or agreement; (ii) any deposit accounts, securities accounts or cash; and (iii) certain other limited exclusions. While the collateral securing our senior secured credit facilities and, subject to certain exceptions, our existing first priority senior secured notes includes the equity interests of substantially all of our domestic subsidiaries and “first-tier” foreign subsidiaries, the collateral securing the exchange notes will not include securities and other equity interests of our subsidiaries. In addition to not guaranteeing the exchange notes, Berry Group will not pledge the stock of Berry Plastics as security for the exchange notes. You should read “Description of Exchange Notes—Security for the Second Priority Notes” for a more complete description of the security granted to the holders of the exchange notes. The value of collateral securing the exchange notes at any time will depend on market and other economic conditions, including the availability of suitable buyers for the collateral. The liens on the collateral may be released without the consent of the holders of exchange notes if collateral is disposed of in a transaction that complies with the applicable indenture, security documents and intercreditor agreement or agreements. In the event of a liquidation of the collateral, the proceeds may not be sufficient to satisfy the obligations under the exchange notes and any other indebtedness secured on a senior or pari passu basis thereto. See “Risk Factors—Risks Related to the Exchange Notes—It may be difficult to realize the value of the collateral securing the Exchange Notes.” -11- Intercreditor Agreement The collateral agent for the trustee and the holders of the exchange notes, and the trustee in respect of the exchange notes, will become parties to an intercreditor agreement among the trustees under the indentures governing our existing second priority senior secured notes, the trustees and the collateral agents under the indentures governing our existing first priority senior secured notes, and the collateral agents and the administrative agents under the senior secured credit facilities as to the relative priorities of their respective security interests in the assets securing Berry Plastics’ and the guarantors’ obligations under the exchange notes, our existing first priority senior secured notes, our existing second priority senior secured notes and our senior secured credit facilities and certain other matters relating to the administration of security interests. The terms of such intercreditor agreement are set forth under “Description of Exchange Notes—Security for the Second Priority Notes.” Optional Redemption Prior to May 15, 2014, Berry Plastics may redeem some or all of the exchange notes at a price equal to 100% of the principal amount of the exchange notes redeemed plus accrued and unpaid interest and additional interest, if any, to the redemption date plus the “applicable premium.” On or after May 15, 2014, Berry Plastics may redeem some or all of the exchange notes at the redemption prices set forth in this prospectus, plus accrued and unpaid interest and additional interest, if any, to the redemption date. See “Description of Exchange Notes—Optional Redemption.” Additionally, on or prior to May 15, 2013, Berry Plastics may redeem up to 35% of the aggregate principal amount of exchange notes with the net proceeds of specified equity offerings at the redemption price specified in “Description of Exchange Notes—Optional Redemption,” plus accrued and unpaid interest, if any, to the redemption date. Change of Control If a change of control occurs, Berry Plastics must give holders of the exchange notes an opportunity to sell to Berry Plastics their exchange notes at a purchase price of 101% of the principal amount of such exchange notes, plus accrued and unpaid interest to the date of purchase. The term “Change of Control” for of the exchange notes is defined under “Description of Exchange Notes—Change of Control.” -12- Guarantees The exchange notes will be fully and unconditionally guaranteed, jointly and severally, on a second priority senior secured basis, by each of Berry Plastics’ existing and future direct or indirect domestic subsidiaries that guarantees our senior secured credit facilities and our first priority senior secured notes.Under certain circumstances, subsidiaries may be released from these guarantees without the consent of the holders of the exchange notes.See “Description of Exchange Notes—Note Guarantees.” The exchange notes will not be guaranteed by Berry Group, the parent of Berry Plastics. Ranking The exchange notes and guarantees will constitute Berry Plastics’ and the guarantors’ senior secured debt. Subject to the contractual arrangements described above under “Collateral” and “Intercreditor Agreements,” they will rank: ·equally in right of payment with all of Berry Plastics’ and the guarantors’ existing and future senior debt; ·senior to all of Berry Plastics’ and the guarantors’ existing and future subordinated debt; ·effectively subordinated to all of Berry Plastics’ and the guarantors’ first priority secured debt, including the borrowings under Berry Plastics’ senior secured credit facilities and debt under Berry Plastics’ existing first priority senior secured notes, to the extent of the collateral securing such debt; and ·effectively junior in right of payment to all existing and future indebtedness and other liabilities of any subsidiary that is not a guarantor of the exchange notes. As of January 2, 2010, after giving pro forma effect to the issuance of the exchange notes and the use of proceeds therefrom, we would have had outstanding on a consolidated basis: ·$2,256.2 million of secured senior indebtedness constituting first priority lien obligations, primarily consisting of the term loans and revolving loans under our senior secured credit facilities and our existing first priority senior secured notes. In addition, as of such date we would have had $448.0 million of availability under our revolving credit facility, all of which is secured by a first priority lien on the collateral securing the second priority notes. -13- ·$1,480.8 million of secured senior indebtedness constituting second priority lien obligations, consisting of the existing second priority senior secured notes and the exchange notes. ·$669.9 million of unsecured senior subordinated indebtedness, consisting of the existing senior subordinated notes. As of January 2, 2010, Berry Plastics’ non-guarantor subsidiaries had liabilities of $56.2 million. Certain Covenants The indenture governing the exchange notes will contain covenants that limit the ability of Berry Plastics and certain of its subsidiaries’ ability, from and after the Issue Date, to: ·incur or guarantee additional indebtedness; ·pay dividends and make other restricted payments; ·create restrictions on the payment of dividends or other distributions to Berry Plastics from its restricted subsidiaries; ·create or incur certain liens; ·make certain investments; ·engage in sales of assets and subsidiary stock; and ·transfer all or substantially all of Berry Plastics’ assets or enter into merger or consolidation transactions. These covenants are subject to a number of important limitations and exceptions as described under “Description of Exchange Notes—Certain Covenants.” Certain covenants will cease to apply to the exchange notes at all times after the exchange notes have investment grade ratings from both Moody’s and S&P; provided that no event of default has occurred and is continuing. Similarly, the “Change of Control” covenant will be suspended with respect to the exchange notes during all periods when the exchange notes have investment grade ratings from Moody’s and S&P; provided that no default has occurred and is continuing. -14- Summary Historical and Unaudited Pro Forma Financial Data The following table sets forth certain historical and pro forma financial data for Berry Plastics. Our fiscal year is the 52- or 53-week period ending generally on the Saturday closest to September 30. The summary historical financial data for the fiscal year ended September 26, 2009 has been derived from our audited consolidated financial statements and related notes included in this prospectus. The summary historical financial data as of and for the quarterly period ended January 2, 2010 and December 27, 2008 is derived from our unaudited financial statements included in this prospectus. The summary historical financial datafor the twelve month period ended September 26,2009 is derived from our auditedfinancial statements included in this prospectus. The summary historical financial data set forth below should be read in conjunction with and is qualified in its entirety by reference to the audited and unaudited consolidated financial statements and the related notes included in this prospectus. The following table also includes summary unaudited pro forma financial information as of and for the twelve month period ended September 26, 2009. The summary unaudited pro forma financial information has been derived from the pro forma financial information set forth under “Unaudited Pro Forma Condensed Consolidated Financial Information,” which has been prepared to give pro forma effect to the Pliant Transaction and this offering. The summary unaudited pro forma condensed consolidated statement of operations data gives effect to the Pliant Transaction and this offering as if they had occurred on the first day of the twelve month period ended September 26, 2009. The summary unaudited pro forma condensed consolidated balance sheet data as of January 2, 2010 gives effect to this offering as if it had occurred on January 2, 2010. The Pliant Transaction has been accounted for using the purchase method of accounting. Pliant filed for bankruptcy on February 11, 2009 and on December 3, 2009 we acquired all the capital stock of Pliant for an acquisition purchase price of approximately $602.7 (576.5, net of cash required)million including fees and expenses. The purchase accounting allocations in the Pliant Transaction are preliminary and have been included in the Company’s unaudited consolidated balance sheet as of January 2, 2010. An independent third-party appraiser has been engaged to assist with the purchase price allocation and valuation of these assets as of the closing date of the Pliant Transaction, and upon a final valuation the allocations will be adjusted. The Company is still finalizing a number of factors, including the final valuation of our tangible and identifiable intangible assets acquired and liabilities assumed in the Pliant Transaction. Such final adjustments will likely include adjustments to the allocations of the purchase price to tangible and intangible assets, which may result in increases to depreciation and amortization, which may be material. The excess proceeds have been accounted for as goodwill. As a result of the acquisition, Pliant became be a wholly owned subsidiary of Berry Plastics with assets, liabilities and an equity structure that are not comparable to historical periods. The summary unaudited pro forma condensed consolidated financial information is provided for illustrative purposes only and does not purport to represent what our results of operations and financial condition would have been had the Pliant Transaction and this offering actually occurred as of the dates indicated, nor does it project our results of operations for any future period or our financial condition at any future date. Berry Plastics or Pliant may have performed differently had they been combined during the periods presented. The following financial information should be read in conjunction with “Unaudited Pro Forma Condensed Consolidated Financial Information,” “Risk Factors,” “Selected Historical Financial Data,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and our and Pliant’s historical consolidated financial statements included in this prospectus. -15- Unaudited Audited Unaudited ($ in millions) Quarterly period ended January 2, Quarterly period ended December 27, 2008 Year ended September 26, 2009 Pro Forma Year ended September 26, 2009 Statement of Operations Data: Net sales $ Cost of sales Gross profit Operating expenses Operating income Other expense (income) Interest expense, net Loss before income taxes ) ) ) Income tax benefit ) Discontinued operations, net of income taxes — — Net loss $ ) $ ) $ ) $ ) Balance Sheet Data (at period end): Working capital(1) $ Total assets Total long-term debt, less current portion Sstockholders’ equity Other Financial Data: Capital expenditures Depreciation and amortization Adjusted EBITDA Represents total current assets less total current liabilities. -16- -17- ($ in millions) Quarterly periodended January 2, Quarterly period ended December27, Yearended September26, Pro Forma Year ended September 26, 2009 Adjustments to reconcile Net loss to Adjusted EBITDA: Net loss $ ) $ ) $ ) $ ) Interest expense, net ) Depreciation and amortization ) Income tax benefit Stock based compensation ) Business optimization expense(1) Restructuring, reorganization and other non-cash items(2) Management fees ) Other non-cash income (expense) ) ) Unrealized cost reductions ) Pro forma acquisitions(4) ) ) — ) Unrealized synergies(3) Adjusted EBITDA $ Business optimization expenses consist of expenses related to transaction and merger costs associated with the acquisitions, mergers, plant rationalizations, and miscellaneous product launches and other one-time costs. Restructuring and impairment charges relate to decisions to shut down various manufacturing facilities. These charges have been accounted for under the provisions of Statement of Financial Accounting Standard No.144, Accounting for the Impairment or Disposal of Long-lived Assets and Statement of Financial Accounting Standard No.146, Accounting for Costs Associated with Exit or Disposal Activities. The costs consist of severance and termination benefits, facility exit costs, non-cash impairment charges and other costs. Represents process improvements, plant network optimization, procurement and selling general and administrative cost savings associated with the acquisitions and mergers. Represents Superfos and Pliant EBITDA from beginning of period to acquisition date for quarterly periods ending and Superfos for the Pro Forma year ended September 26, 2009. . -18- RISK FACTORS Investing in the Notes involves a high degree of risk.You should carefully consider the following risk factors and all other information contained in this prospectus, including our financial statements and the related notes, before deciding to participate in the exchange offer.The risks described below are not the only risks facing us.Additional risks and uncertainties not currently known to us or those we currently view to be immaterial may also materially and adversely affect our business, financial condition or results of operations.If any of the following risks materialize, our business, financial condition or results of operations could be materially and adversely affected.In that case, you may lose some or all of your investment. Risks Related to Our Exchange Notes and the Exchange Offer If you fail to exchange your outstanding notes, they will continue to be restricted securities and may become less liquid. Outstanding notes that you do not tender or that we do not accept will, following the exchange offer, continue to be restricted securities, and you may not offer to sell them except under an exemption from, or in a transaction not subject to, the Securities Act and applicable state securities laws.We will issue the exchange notes in exchange for the outstanding notes in the exchange offer only following the satisfaction of the procedures and conditions set forth in “The Exchange Offer―Procedures for Tendering Outstanding Notes.”Such procedures and conditions include timely receipt by the exchange agent of such outstanding notes and of a properly completed and duly executed letter of transmittal.Because we anticipate that most holders of the outstanding notes will elect to exchange their outstanding notes, we expect that the liquidity of the market for the outstanding notes remaining after the completion of the exchange offer will be substantially limited.Any outstanding notes tendered and exchanged in the exchange offer will reduce the aggregate principal amount at maturity of the outstanding notes.Further, following the exchange offer, if you did not tender your outstanding notes, you generally will not have any further registration rights, and such outstanding notes will continue to be subject to certain transfer restrictions. You may find it difficult to sell your exchange notes because there is no existing trading market for the exchange notes. The exchange notes are being offered to the holders of the outstanding notes.The outstanding notes were issued on April 30, 2010, primarily to a small number of institutional investors.There is no existing trading market for the exchange notes and there can be no assurance regarding the future development of a market for the exchange notes, or the ability of the holders of the exchange notes to sell their exchange notes or the price at which such holders may be able to sell their exchange notes.If such a market were to develop, the exchange notes could trade at prices that may be higher or lower than the initial offering price of the outstanding notes depending on many factors, including prevailing interest rates, our financial position, operating results and the market for similar securities.We do not intend to apply for listing or quotation of the exchange notes on any exchange and we do not know the extent to which investor interest will lead to the development of a trading market or how liquid that market might be.The initial purchasers of the outstanding notes are not obligated to make a market in the exchange notes, and any market-making may be discontinued at any time without notice.Therefore, there can be no assurance as to the liquidity of any trading market for the exchange notes or that an active market for the exchange notes will develop.As a result, the market price of the exchange notes, as well as your ability to sell the exchange notes, could be adversely affected. Historically, the market for non-investment grade debt has been subject to disruptions that have caused substantial volatility in the prices of such securities.There can be no assurance that the market for the exchange notes will not be subject to similar disruptions.Any such disruptions may have an adverse effect on holders of the exchange notes. Broker-dealers may become subject to the registration and prospectus delivery requirements of the Securities Act and any profit on the resale of the exchange notes may be deemed to be underwriting compensation under the Securities Act. -19- Any broker-dealer that acquires exchange notes in the exchange offer for its own account in exchange for outstanding notes which it acquired through market-making or other trading activities must acknowledge that it will comply with the registration and prospectus delivery requirements of the Securities Act in connection with any resale transaction by that broker-dealer.Any profit on the resale of the exchange notes and any commission or concessions received by a broker-dealer may be deemed to be underwriting compensation under the Securities Act. You may not receive the exchange notes in the exchange offer if the exchange offer procedures are not properly followed. We will issue the exchange notes in exchange for your outstanding notes only if you properly tender the outstanding notes before expiration of the exchange offer.Neither we nor the exchange agent are under any duty to give notification of defects or irregularities with respect to the tenders of the outstanding notes for exchange.If you are the beneficial holder of outstanding notes that are held through your broker, dealer, commercial bank, trust company or other nominee, and you wish to tender such notes in the exchange offer, you should promptly contact the person through whom your outstanding notes are held and instruct that person to tender on your behalf. Risks Related to the Exchange Notes We have substantial indebtedness, which could affect our ability to meet our obligations under the Exchange Notes and may otherwise restrict our activities. As of January2, 2010, we would have had, after giving pro forma effect to the issuance of the exchange notes and the intended use of proceeds, $4,406.9 million of outstanding indebtedness and, for the twelve months ended January2, 2010, debt service payment obligations of $308.6 million (including approximately $265.0 million of debt service on fixed rate obligations). We are permitted by the terms of the exchange notes and our other debt instruments to incur substantial additional indebtedness, subject to the restrictions therein. Our inability to generate sufficient cash flow to satisfy our debt obligations, or to refinance our obligations on commercially reasonable terms, would have a material adverse effect on our business, financial condition and results of operations. Our substantial indebtedness could have important consequences to you. For example, it could: • make it more difficult for us to satisfy our obligations under our indebtedness, including the exchange notes; • limit our ability to borrow money for our working capital, capital expenditures, debt service requirements or other corporate purposes; • require us to dedicate a substantial portion of our cash flow to payments on our indebtedness, which would reduce the amount of cash flow available to fund working capital, capital expenditures, product development and other corporate requirements; • increase our vulnerability to general adverse economic and industry conditions; • limit our ability to respond to business opportunities; and • subject us to financial and other restrictive covenants, which, if we fail to comply with these covenants and our failure is not waived or cured, could result in an event of default under our debt. Despite our substantial indebtedness, we and our subsidiaries may still be able to incur significantly more debt. This could intensify the risks described above. The terms of the indentures governing the exchange notes, our existing first priority senior secured notes, our existing second priority senior secured notes, our senior subordinated notes and the terms of our senior secured credit facilities contain restrictions on our and our subsidiaries’ ability to incur additional indebtedness, including senior secured indebtedness that will be effectively senior to the exchange notes to the extent of the assets securing such indebtedness, subject to the terms of the intercreditor agreements. However, these restrictions are subject to a number of important qualifications and exceptions, and the indebtedness incurred in compliance with these restrictions could be substantial. Accordingly, we or our subsidiaries could incur significant additional indebtedness in the future, much of which could constitute secured or senior indebtedness. As of January2, 2010, after giving pro forma effect to the issuance of the exchange notes and the intended use of proceeds, we would have had $448.0million available for additional borrowing under our revolving credit facility (subject to $33.7 million in outstanding letters of credit), all of which would be secured on a first priority basis. In addition to the exchange notes, the existing first priority senior secured notes, the existing second priority senior secured notes, the senior subordinated notes and our borrowings under our senior secured credit facilities, the covenants under any other existing or future debt instruments could allow us to borrow a significant amount of additional indebtedness. The more leveraged we become, the more we, and in turn our securityholders, become exposed to the risks described above under “—We have substantial indebtedness, which could affect our ability to meet our obligations under the Exchange Notes and may otherwise restrict our activities.” -20- We may not be able to generate sufficient cash to service all of our indebtedness, including the Exchange Notes, and may be forced to take other actions to satisfy our obligations under our indebtedness that may not be successful. Our ability to pay principal and interest on the exchange notes and to satisfy our other debt obligations will depend upon, among other things: • our future financial and operating performance, which will be affected by prevailing economic conditions and financial, business, regulatory and other factors, many of which are beyond our control; and • the future availability of borrowings under our senior secured credit facilities, which depends on, among other things, our complying with the covenants in our senior secured credit facilities. We cannot assure you that our business will generate sufficient cash flow from operations, or that future borrowings will be available to us under our senior secured credit facilities or otherwise, in an amount sufficient to fund our liquidity needs, including the payment of principal and interest on the exchange notes. See “Disclosure Regarding Forward-Looking Statements” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Liquidity and Capital Resources” included in this prospectus. If our cash flows and capital resources are insufficient to service our indebtedness, we may be forced to reduce or delay capital expenditures, sell assets, seek additional capital or restructure or refinance our indebtedness, including the exchange notes. These alternative measures may not be successful and may not permit us to meet our scheduled debt service obligations. Our ability to restructure or refinance our debt will depend on the condition of the capital markets and our financial condition at such time. Any refinancing of our debt could be at higher interest rates and may require us to comply with more onerous covenants, which could further restrict our business operations. In addition, the terms of existing or future debt agreements, including our senior secured credit facilities and the indentures governing the exchange notes, the existing first priority senior secured notes, the existing second priority senior secured notes and the senior subordinated notes, may restrict us from adopting some of these alternatives. In the absence of such operating results and resources, we could face substantial liquidity problems and might be required to dispose of material assets or operations to meet our debt service and other obligations. We may not be able to consummate those dispositions for fair market value or at all. Furthermore, any proceeds that we could realize from any such dispositions may not be adequate to meet our debt service obligations then due. Furthermore, the Sponsors have no continuing obligation to provide us with debt or equity financing. Repayment of our debt, including the Exchange Notes, is dependent on cash flow generated by our subsidiaries. Our subsidiaries own a significant portion of our assets and conduct a significant portion of our operations. Accordingly, repayment of our indebtedness, including the exchange notes, is dependent, to a significant extent, on the generation of cash flow by our subsidiaries and (if they are not guarantors of the exchange notes) their ability to make such cash available to us, by dividend, debt repayment or otherwise. Unless they are guarantors of the exchange notes, our subsidiaries do not have any obligation to pay amounts due on the exchange notes or to make funds available for that purpose. Our subsidiaries may not be able to, or may not be permitted to, make distributions to enable us to make payments in respect of our indebtedness, including the exchange notes. Each subsidiary is a distinct legal entity and, under certain circumstances, legal and contractual restrictions may limit our ability to obtain cash from our subsidiaries. While the indenture governing the exchange notes will limit the ability of our subsidiaries to incur consensual restrictions on their ability to pay dividends or make other intercompany payments to us, these limitations will be subject to certain qualifications and exceptions. In the event that we do not receive distributions from our non-guarantor subsidiaries, we may be unable to make required principal and interest payments on our indebtedness, including the exchange notes. -21- The collateral securing the Exchange Notes is subject to control by creditors with first priority liens and subject to the terms of the applicable intercreditor agreement. If there is a default, the value of the collateral may not be sufficient to repay both the first priority creditors and the holders of the Exchange Notes and the other second priority creditors. The exchange notes will be secured on a second priority basis by substantially all of the collateral of our restricted subsidiaries that secures our senior secured credit facilities, our existing first priority senior secured notes on a first priority basis (in each case subject to certain exceptions described herein). Under the terms of the indenture governing the exchange notes, we are permitted in the future to incur additional indebtedness and other obligations that may share in the second priority liens on the collateral securing the exchange notes and, in certain circumstances, in the first priority liens on the collateral securing our senior secured credit facilities and our existing first priority senior secured notes, and under certain circumstances we will be permitted to contribute cash or other assets held by Berry Plastics or its restricted subsidiaries to unrestricted subsidiaries. The holders of obligations secured by the first priority liens on the collateral will be entitled to receive proceeds from any realization of the collateral to repay their obligations in full before the holders of the exchange notes and other obligations secured by second priority liens will be entitled to any recovery from the collateral. We cannot assure you that, in the event of a foreclosure, the proceeds from the sale of all of such collateral would be sufficient to satisfy the amounts outstanding under the exchange notes and other obligations secured by the second priority liens, if any, after payment in full of all obligations secured by the first priority liens on the collateral. If such proceeds were not sufficient to repay amounts outstanding under the exchange notes, then holders of the exchange notes (to the extent not repaid from the proceeds of the sale of the collateral) would only have an unsecured claim against our remaining assets, which claim will rank equal in priority to the unsecured claims with respect to any unsatisfied portion of the obligations secured by the first priority liens or other second priority liens and our other unsecured senior indebtedness. As of January2, 2010, on a pro forma basis after giving effect to the issuance of the exchange notes and the intended use of proceeds, the aggregate amount of senior secured indebtedness outstanding and constituting first priority lien obligations would have been approximately $2,256.2 million. In addition, we would have had $448.0 million of availability under our revolving credit facility. Under the indenture governing the exchange notes, we can also incur additional indebtedness secured by first priority liens and second priority liens so long as such first and second priority liens are securing indebtedness permitted to be incurred by the covenants described under “Description of exchange notes” and certain other conditions are met. Our ability to designate future debt as either first priority secured or second priority secured and, in either event, to enable the holders thereof to share in the collateral on either a priority basis or a pari passu basis with holders of the exchange notes, our senior secured credit facilities, our existing first priority senior secured notes and our existing second priority senior secured notes, may have the effect of diluting the ratio of the value of such collateral to the aggregate amount of the obligations secured by the collateral. In addition, the asset sale covenant and the definition of asset sale, each in the indenture governing the exchange notes, have a number of exceptions pursuant to which we would be able to sell collateral without being required to reinvest the proceeds of such sale into assets that will comprise collateral, or collateral of the same type, or to make an offer to the holders of the exchange notes to repurchase the exchange notes. See “Description of Exchange Notes—Certain Covenants—Asset Sales,” and “Description of Exchange Notes—Certain Definitions.” Our senior secured credit facilities have the benefit of a pledge of the stock of Berry Plastics and a guarantee from Berry Group, which the exchange notes will not have and the existing second priority senior secured notes do not have. In addition, our obligations under our senior secured credit facilities and, subject to certain limitations, the existing first priority senior secured notes are secured by pledges of stock of subsidiaries of Berry Plastics (with certain exceptions), while our obligations under the existing second priority senior secured notes are not and our obligations under the exchange notes will not be secured by such pledges. The proceeds of such assets, if any, may not be available to repay the exchange notes. -22- The lien-ranking provisions set forth in the indenture governing the Exchange Notes and the applicable intercreditor agreement will substantially limit the rights of the holders of the Exchange Notes with respect to the collateral securing the Exchange Notes. The rights of the holders of the exchange notes with respect to the collateral securing the exchange notes will be substantially limited pursuant to the terms of the lien-ranking provisions set forth in the indenture governing the exchange notes and the intercreditor agreement. Under those lien-ranking provisions, at any time that obligations that have the benefit of the first priority liens are outstanding, any actions that may be taken in respect of the collateral, including the ability to cause the commencement of enforcement proceedings against the collateral and to control the conduct of such proceedings, and the approval of amendments to, releases of collateral from the lien of, and waivers of past defaults under, the collateral documents, will be at the direction of the holders of the obligations secured by the first priority liens. The trustee, on behalf of the holders of the exchange notes, will not have the ability to control or direct such actions, even if the rights of the holders of the exchange notes are adversely affected. Additional releases of collateral from the second priority lien securing the exchange notes are permitted under some circumstances. The holders will also waive certain rights normally accruing to secured creditors in a bankruptcy. See “Description of Exchange Notes—Security for the Exchange Notes.” It may be difficult to realize the value of the collateral securing the Exchange Notes. The collateral securing the exchange notes will be subject to any and all exceptions, defects, encumbrances, liens and other imperfections as may be accepted by the trustee for the exchange notes and any other creditors that also have the benefit of first liens on the collateral securing the exchange notes from time to time, whether on or after the date the exchange notes are issued. The initial purchasers have neither analyzed the effect of, nor participated in any negotiations relating to such exceptions, defects, encumbrances, liens and other imperfections. The existence of any such exceptions, defects, encumbrances, liens and other imperfections could adversely affect the value of the collateral securing the exchange notes, as well as the ability of the collateral agent, to realize or foreclose on such collateral. The collateral securing the exchange notes does not include all of Berry Plastics’ or the guarantors’ assets. In particular, the collateral does not include (i)any property or assets owned by our foreign subsidiaries and two of our domestic subsidiaries, (ii)any license, contract or agreement, if and only for so long as the grant of a security interest under the security documents relating to the exchange notes would result in a breach or default under, or abandonment, invalidation or unenforceability of, such license, contract or agreement, (iii)any securities or other equity interests of our subsidiaries, (iv)any vehicle, (v)any deposit accounts, securities accounts or cash, (vi)real property held by us or any of our subsidiaries as a lessee under a lease and (vii)certain other exceptions described in such security documents. No appraisals of any collateral have been prepared in connection with this offering. The value of the collateral at any time will depend on market and other economic conditions, including the availability of suitable buyers. By their nature, some or all of the pledged assets may be illiquid and may have no readily ascertainable market value. We cannot assure you that the fair market value of the collateral as of the date of this prospectus exceeds the principal amount of the debt secured thereby. The value of the assets pledged as collateral for the exchange notes could be impaired in the future as a result of changing economic conditions, our failure to implement our business strategy, competition and other future trends. In the event that a bankruptcy case is commenced by or against us, if the value of the collateral is less than the amount of principal and accrued and unpaid interest on the exchange notes and all other senior secured obligations, interest may cease to accrue on the exchange notes from and after the date the bankruptcy petition is filed. The security interest of the collateral agent for the exchange notes will be subject to practical problems generally associated with the realization of security interests in collateral. For example, the collateral agent may need to obtain the consent of a third party to obtain or enforce a security interest in a contract. We cannot assure you that the collateral agent will be able to obtain any such consent. We also cannot assure you that the consents of any third parties will be given when required to facilitate a foreclosure on such assets. Accordingly, the collateral agent may not have the ability to foreclose upon those assets and the value of the collateral may significantly decrease. Furthermore, in the event the bankruptcy court determines that the value of the collateral is not sufficient to repay all amounts due on the exchange notes, the holders of the exchange notes would have “undersecured claims” as to the difference. Federal bankruptcy laws do not permit the payment or accrual of interest, costs, and attorneys’ fees for “undersecured claims” during the debtor’s bankruptcy case. -23- Your rights in the collateral may be adversely affected by the failure to perfect security interests in collateral. Applicable law provides that a security interest in certain tangible and intangible assets can only be properly perfected and its priority retained through certain actions undertaken by the secured party. The liens in the collateral securing the exchange notes may not be perfected with respect to the claims of such exchange notes if the collateral agent for the exchange notes is not able to take the actions necessary to perfect any of these liens on or prior to the date of the indenture governing such Notes. In addition, applicable law provides that certain property and rights acquired after the grant of a general security interest, such as real property, equipment subject to a certificate and certain proceeds, can only be perfected at the time such property and rights are acquired and identified. Berry Plastics and the guarantors have limited obligations to perfect the noteholders’ security interest in specified collateral. There can be no assurance that the collateral agent for the exchange notes will monitor, or that we will inform the trustee of, the future acquisition of property and rights that constitute collateral, and that the necessary action will be taken to properly perfect the security interest in such after-acquired collateral. The collateral agent for the exchange notes has no obligation to monitor the acquisition of additional property or rights that constitute collateral or the perfection of any security interest. Such failure may result in the loss of the security interest in the collateral or the priority of the security interest in favor of the collateral agent for the exchange notes, as applicable, against third parties. The documentation related to the exchange notes shall provide that Berry Plastics and the guarantors are obligated to deliver mortgages and related documentation to the collateral agent within 120 days after the Issue Date in order to provide the holders of the exchange notes a perfected security interest in certain real property owned by Berry Plastics and the guarantors. Such real property is subject to mortgages in favor of the lenders under our senior secured credit facilities and holders of our existing first priority senior secured notes and existing second priority senior secured notes. Until such time as such mortgages and related documentation are delivered, if at all, such real estate and the proceeds thereof will not constitute collateral securing the exchange notes. Bankruptcy laws may limit your ability to realize value from the collateral. The right of the collateral agent to repossess and dispose of the collateral upon the occurrence of an event of default under the indenture governing the exchange notes is likely to be significantly impaired by applicable bankruptcy law if a bankruptcy case were to be commenced by or against us before the collateral agent repossessed and disposed of the collateral. Upon the commencement of a case under the Bankruptcy Code, a secured creditor such as the collateral agent in respect of the exchange notes is prohibited from repossessing its security from a debtor in a bankruptcy case, or from disposing of security repossessed from such debtor, without bankruptcy court approval, which may not be given. Moreover, the Bankruptcy Code permits the debtor to continue to retain and use collateral even though the debtor is in default under the applicable debt instruments, provided that the secured creditor is given “adequate protection.” The meaning of the term “adequate protection” may vary according to circumstances, but it is intended in general to protect the value of the secured creditor’s interest in the collateral as of the commencement of the bankruptcy case and may include cash payments or the granting of additional security if and at such times as the bankruptcy court in its discretion determines that the value of the secured creditor’s interest in the collateral is declining during the pendency of the bankruptcy case. A bankruptcy court may determine that a secured creditor may not require compensation for a diminution in the value of its collateral if the value of the collateral exceeds the debt it secures. In view of the lack of a precise definition of the term “adequate protection” and the broad discretionary power of a bankruptcy court, it is impossible to predict: • how long payments under the exchange notes could be delayed following commencement of a bankruptcy case; • whether or when the collateral agent could repossess or dispose of the collateral; • the value of the collateral at the time of the bankruptcy petition; or • whether or to what extent holders of the exchange notes would be compensated for any delay in payment or loss of value of the collateral through the requirement of “adequate protection.” Any disposition of the collateral during a bankruptcy case would also require permission from the bankruptcy court. -24- In addition, with respect to the exchange notes, the applicable intercreditor agreement provides that, in the event of a bankruptcy, the trustee, as the collateral agent for the exchange notes, may not object to a number of important matters following the filing of a bankruptcy petition so long as any first lien debt is outstanding. After such a filing, the value of the collateral securing the exchange notes could materially deteriorate and holders of exchange notes would be unable to raise an objection. The right of the holders of obligations secured by first priority liens on the collateral to foreclose upon and sell the collateral upon the occurrence of an event of default also would be subject to limitations under applicable bankruptcy laws if we or any of our subsidiaries become subject to a bankruptcy proceeding. In the event of a bankruptcy of us or any of the guarantors, holders of the Exchange Notes may be deemed to have an unsecured claim to the extent that our obligations in respect of the Exchange Notes exceed the fair market value of the collateral securing the Exchange Notes. In any bankruptcy proceeding with respect to us or any of the guarantors, it is possible that the bankruptcy trustee, the debtor-in-possession or competing creditors will assert that the fair market value of the collateral with respect the exchange notes on the date of the bankruptcy filing was less than the then-current principal amount of the exchange notes. Upon a finding by the bankruptcy court that the exchange notes are under-collateralized, the claims in the bankruptcy proceeding with respect to the exchange notes would be bifurcated between a secured claim and an unsecured claim, and the unsecured claim would not be entitled to the benefits of security in the collateral. Other consequences of a finding of under-collateralization would be, among other things, a lack of entitlement on the part of the exchange notes to receive post-petition interest and a lack of entitlement on the part of the unsecured portion of the exchange notes to receive other “adequate protection” under federal bankruptcy laws. In addition, if any payments of post-petition interest had been made at the time of such a finding of under-collateralization, those payments could be recharacterized by the bankruptcy court as a reduction of the principal amount of the secured claim with respect to the exchange notes. The value of the collateral securing the Exchange Notes may not be sufficient to secure post-petition interest. In the event of a bankruptcy, liquidation, dissolution, reorganization or similar proceeding against us, holders of the exchange notes will only be entitled to post-petition interest under the Bankruptcy Code to the extent that the value of their security interest in the collateral is greater than their pre-bankruptcy claim. Holders of the exchange notes that have a security interest in collateral with a value equal or less than their pre-bankruptcy claim will not be entitled to post-petition interest under the Bankruptcy Code. No appraisal of the fair market value of the collateral has been prepared in connection with this offering and we therefore cannot assure you that the value of the noteholders’ interest in the collateral equals or exceeds the principal amount of the exchange notes. Any future pledge of collateral might be avoidable in bankruptcy. Any future pledge of collateral in favor of the collateral agent for the trustees and holders of the exchange notes, including pursuant to mortgages and security documents delivered after the date of the indenture governing the exchange notes, might be avoidable by the pledgor (as debtor in possession) or by its trustee in bankruptcy if certain events or circumstances exist or occur, including, among others, if the pledgor is insolvent at the time of the pledge, the pledge permits the holders of the exchange notes to receive a greater recovery than if the pledge had not been given and a bankruptcy proceeding in respect of the pledgor is commenced within 90 days following the pledge, or, in certain circumstances, a longer period. We note that the documentation related to the exchange notes shall provide that Berry Plastics and the guarantors are obligated to deliver mortgages and related documentation to the collateral agent within 120 days after the Issue Date in order to provide the holders of the exchange notes a perfected security interest in certain real property owned by Berry Plastics and the guarantors. -25- If we default on our obligations to pay our other indebtedness, we may not be able to make payments on the Exchange Notes. Any default under the agreements governing our indebtedness, including a default under our senior secured credit facilities and our existing first priority senior secured notes, that is not waived by the required holders of such indebtedness, and any remedies sought by the holders of such indebtedness, could prohibit us from making payments of principal, premium, if any, or interest on the exchange notes and could substantially decrease the market value of the exchange notes. If we are unable to generate sufficient cash flow and are otherwise unable to obtain funds necessary to meet required payments of principal, premium, if any, or interest on our indebtedness, or if we otherwise fail to comply with the various covenants, including financial and operating covenants, in the instruments governing our indebtedness, we could be in default under the terms of the agreements governing such indebtedness. In the event of such default, the holders of such indebtedness could elect to declare all the funds borrowed thereunder to be due and payable, together with accrued and unpaid interest. More specifically, the lenders under our revolving credit facility could elect to terminate their commitments, cease making further loans and institute foreclosure proceedings against our assets, and we could be forced into bankruptcy or liquidation. If our operating performance declines, we may in the future need to seek waivers from the required lenders under our revolving credit facility to avoid being in default. If we breach our covenants under our revolving credit facility or any of the other agreements governing our indebtedness and seek a waiver, we may not be able to obtain a waiver from the required holders of such indebtedness. If this occurs, we would be in default under such indebtedness, the holders of such indebtedness could exercise their rights as described above, and we could be forced into bankruptcy or liquidation. See “Description of Other Indebtedness” and “Description of Exchange Notes.” The Exchange Notes will be structurally subordinated to all liabilities of our non-guarantor subsidiaries. The exchange notes are structurally subordinated to the indebtedness and other liabilities of our subsidiaries that are not guaranteeing the exchange notes, which include two of our domestic subsidiaries and all of our non-U.S. subsidiaries. These non-guarantor subsidiaries are separate and distinct legal entities and have no obligation, contingent or otherwise, to pay any amounts due pursuant to the exchange notes, or to make any funds available therefor, whether by dividends, loans, distributions or other payments. In the quarterly period ended January2, 2010, the subsidiaries that are not guaranteeing the exchange notes had net sales of $58.9 million without giving pro forma effect to the Pliant acquisition and, as of such date, held $459.6 million of our total assets. Any right that we or the subsidiary guarantors have to receive any assets of any of the non-guarantor subsidiaries upon the liquidation or reorganization of those subsidiaries, and the consequent rights of holders of exchange notes to realize proceeds from the sale of any of those subsidiaries’ assets, will be effectively subordinated to the claims of those subsidiaries’ creditors, including trade creditors and holders of preferred equity interests of those subsidiaries. Accordingly, in the event of a bankruptcy, liquidation or reorganization of any of our non-guarantor subsidiaries, these non-guarantor subsidiaries will pay the holders of their debts, holders of preferred equity interests and their trade creditors before they will be able to distribute any of their assets to us. Federal and state fraudulent transfer laws permit a court, under certain circumstances, to void the Exchange Notes, guarantees and security interests, and, if that occurs, you may not receive any payments on the Exchange Notes. The issuance of the exchange notes and the guarantees may be subject to review under federal and state fraudulent transfer and conveyance statutes if a bankruptcy, liquidation or reorganization case or a lawsuit, including under circumstances in which bankruptcy is not involved, were commenced at some future date by us, by the guarantors or on behalf of our unpaid creditors or the unpaid creditors of a guarantor. While the relevant laws may vary from state to state, the incurrence of the obligations in respect of the exchange notes and the guarantees, and the granting of the security interests in respect thereof, will generally be a fraudulent conveyance if (i)the consideration was paid with the intent of hindering, delaying or defrauding creditors or (ii)we or any of our subsidiary guarantors, as applicable, received less than reasonably equivalent value or fair consideration in return for issuing either the exchange notes or a guarantee, and, in the case of (ii)only, one of the following is also true: • we or any of our subsidiary guarantors were or was insolvent or rendered insolvent by reason of issuing the exchange notes or the guarantees; • payment of the consideration left us or any of our subsidiary guarantors with an unreasonably small amount of capital to carry on the business; or • we or any of our subsidiary guarantors intended to, or believed that we or it would, incur debts beyond our or its ability to pay as they mature. If a court were to find that the issuance of the exchange notes or a guarantee was a fraudulent conveyance, the court could void the payment obligations under the exchange notes or such guarantee or further subordinate the exchange notes or such guarantee to presently existing and future indebtedness of ours or such subsidiary guarantor, require the holders of the exchange notes to repay any amounts received with respect to the exchange notes or such guarantee or void or otherwise decline to enforce the security interests and related security agreements in respect thereof. In the event of a finding that a fraudulent conveyance occurred, you may not receive any repayment on the exchange notes. Further, the voidance of the exchange notes could result in an event of default with respect to our other debt and that of our subsidiary guarantors that could result in acceleration of such debt. -26- The measures of insolvency for purposes of fraudulent conveyance laws vary depending upon the law of the jurisdiction that is being applied. Generally, an entity would be considered insolvent if, at the time it incurred indebtedness: • the sum of its debts, including contingent liabilities, was greater than the fair saleable value of all its assets; • the present fair saleable value of its assets was less than the amount that would be required to pay its probable liability on its existing debts and liabilities, including contingent liabilities, as they become absolute and mature; or • it could not pay its debts as they become due. We cannot be certain as to the standards a court would use to determine whether or not we or the subsidiary guarantors were solvent at the relevant time, or regardless of the standard used, that the issuance of the exchange notes and the guarantees would not be subordinated to our or any subsidiary guarantor’s other debt. If the guarantees were legally challenged, any guarantee could also be subject to the claim that, since the guarantee was incurred for our benefit, and only indirectly for the benefit of the subsidiary guarantor, the obligations of the applicable subsidiary guarantor were incurred for less than fair consideration. Therefore, a court could void the obligations under the guarantees, subordinate them to the applicable subsidiary guarantor’s other debt or take other action detrimental to the holders of the exchange notes. In addition, a recent bankruptcy court decision in Florida questioned the validity of a customary savings clause in a guarantee. Because each guarantor’s liability under its guarantees may be reduced to zero, avoided or released under certain circumstances, you may not receive any payments from some or all of the guarantors. You have the benefit of the guarantees of the guarantors. However, the guarantees by the guarantors are limited to the maximum amount that the guarantors are permitted to guarantee under applicable law. As a result, a guarantor’s liability under its guarantee could be reduced to zero, depending on the amount of other obligations of such guarantor. Further, under the circumstances discussed more fully above, a court under Federal or state fraudulent conveyance and transfer statutes could void the obligations under a guarantee or further subordinate it to all other obligations of the guarantor. In addition, you will lose the benefit of a particular guarantee if it is released under certain circumstances described under “Description of Exchange Notes—Note Guarantees.” The terms of our senior secured credit facilities and the indentures governing the Exchange Notes, the existing first priority senior secured notes, the existing second priority senior secured notes and the senior subordinated notes may restrict our current and future operations, particularly our ability to respond to changes in our business or to take certain actions. The credit agreements governing our senior secured credit facilities and the indentures governing the exchange notes, the existing first priority senior secured notes, the existing second priority senior secured notes and the senior subordinated notes contain, and any future indebtedness of ours would likely contain, a number of restrictive covenants that will impose significant operating and financial restrictions on us, including restrictions on our ability to, among other things: • incur or guarantee additional debt; • pay dividends and make other restricted payments; • create or incur certain liens; • make certain investments; • engage in sales of assets and subsidiary stock; • enter into transactions with affiliates; • transfer all or substantially all of our assets or enter into merger or consolidation transactions; and • make capital expenditures. -27- In addition, under certain circumstances our revolving credit facility requires us to maintain a minimum fixed charge coverage ratio. As a result of these covenants, we will be limited in the manner in which we conduct our business, and we may be unable to engage in favorable business activities or finance future operations or capital needs. A failure to comply with the covenants contained in our senior secured credit facilities, the indenture governing the exchange notes or the indentures governing our existing first priority senior secured notes, existing second priority senior secured notes or senior subordinated notes could result in an event of default under our senior secured credit facilities, the indenture governing the exchange notes or the indentures governing our existing first priority senior secured notes, existing second priority senior secured notes or senior subordinated notes, which, if not cured or waived, could have a material adverse affect on our business, financial condition and results of operations. In the event of any default under our senior secured credit facilities, the indenture governing the exchange notes or the indentures governing our existing first priority senior secured notes, existing second priority senior secured notes or senior subordinated notes, the lenders thereunder: • will not be required to lend any additional amounts to us; • could elect to declare all borrowings outstanding, together with accrued and unpaid interest and fees, to be due and payable; • may have the ability to require us to apply all of our available cash to repay these borrowings; or • may prevent us from making debt service payments under our other agreements, including the indenture governing the exchange notes, any of which could result in an event of default under the exchange notes. If the indebtedness under our senior secured credit facilities, our existing first priority senior secured notes or our other indebtedness, including the exchange notes, were to be accelerated, there can be no assurance that our assets would be sufficient to repay such indebtedness in full. See “Description of Other Indebtedness” and “Description of Exchange Notes.” If a bankruptcy petition were filed by or against us, holders of Exchange Notes may receive a lesser amount for their claim than they would have been entitled to receive under the indenture governing the Exchange Notes. If a bankruptcy petition were filed by or against us under the Bankruptcy Code after the issuance of the exchange notes, the claim by any holder of the exchange notes for the principal amount of the exchange notes may be limited to an amount equal to the sum of: • the original issue price for the exchange notes; and • that portion of the original issue discount, if any, that does not constitute “unmetered interest” for the purposes of the Bankruptcy Code. Any original issue discount that was not amortized as of the date of the bankruptcy filing would constitute unmetered interest. Accordingly, holders of the exchange notes under these circumstances may receive a lesser amount than they would be entitled to under the terms of the indenture governing the terms of the exchange notes. We may not be able to repurchase the Exchange Notes upon a change of control. Upon a change of control as defined in the indenture governing the exchange notes, we will be required to make an offer to repurchase all outstanding exchange notes at 101% of their principal amount and an offer to repurchase all outstanding existing first priority senior secured notes, existing second priority senior secured notes and existing senior subordinated notes at 101% of their principal amount, in each case plus accrued and unpaid interest, unless we have previously given notice of our intention to exercise our right to redeem the exchange notes or unless such obligation is suspended. See “Description of Exchange Notes—Change of Control.” We may not have sufficient financial resources to purchase all of the exchange notes that are tendered upon a change of control offer or, if then permitted under the indenture governing the exchange notes, to redeem the exchange notes. A failure to make the applicable change of control offer or to pay the applicable change of control purchase price when due would result in a default under each of the applicable indentures. The occurrence of a change of control would also constitute an event of default under our senior secured credit facilities and may constitute an event of default under the terms of our other indebtedness. The terms of the credit agreements governing our senior secured credit facilities and the indentures governing our existing first priority senior secured notes and existing second priority senior secured notes limit, and the indenture governing the exchange notes will limit, our right to purchase or redeem certain indebtedness. In the event any purchase or redemption is prohibited, we may seek to obtain waivers from the required lenders under our senior secured credit facilities or holders of our existing first priority senior secured notes, existing second priority senior secured notes and the exchange notes to permit the required repurchase or redemption, but the required holders of such indebtedness have no obligation to grant, and may refuse to grant such a waiver. A change of control is defined in the indenture governing the exchange notes and would not include all transactions that could involve a change of control of our day-to-day operations, including a transaction involving the Management Group as defined in the indenture governing the exchange notes. See “Description of Exchange Notes—Change of Control.” -28- There may be no active trading market for the Exchange Notes, and if one develops, it may not be liquid. The Notes will constitute new issues of securities for which there is no established trading market. We do not intend to list the exchange notes (or any exchange notes that may be issued pursuant to the exchange offer we have agreed to make) on any national securities exchange or to seek the admission of the exchange notes (or any such exchange notes) for quotation through the National Association of Securities Dealers Automated Quotation System. Although the initial purchasers have advised us that they currently intend to make a market in the exchange notes (and the exchange notes, if issued), they are not obligated to do so and may discontinue such market-making activity at any time without notice. In addition, market-making activity will be subject to the limits imposed by the Securities Act and the Securities Exchange Act of 1934, as amended, or the Exchange Act, and may be limited during the exchange offer and the pendency of any shelf registration statement. There can be no assurance as to the development or liquidity of any market for the exchange notes (or the exchange notes, if issued), the ability of the holders of the exchange notes (or the exchange notes, if issued) to sell their exchange notes (or the exchange notes, if issued) or the price at which the holders would be able to sell their exchange notes (or the exchange notes, if issued). Future trading prices of the exchange notes and the exchange notes will depend on many factors, including: • our operating performance and financial condition; • our ability to complete the offer to exchange the exchange notes for the exchange notes; • the interest of securities dealers in making a market; and • the market for similar securities. Historically, the market for non-investment grade debt has been subject to disruptions that have caused substantial volatility in the prices of securities similar to the exchange notes offered hereby. The market for the exchange notes, if any, may be subject to similar disruptions. Any such disruptions may adversely affect the value of your exchange notes. There are restrictions on your ability to resell your Exchange Notes. The Notes have not been registered under the Securities Act or any state securities laws. The exchange notes are being offered and sold pursuant to an exemption from registration under U.S. and applicable state securities laws. As a result, the exchange notes may be transferred or resold only in transactions registered under, or exempt from, U.S. and applicable state securities laws. Therefore, you may be required to bear the risk of your investment for an indefinite period of time. We are obligated to use commercially reasonable efforts to file a registration statement with the SEC and to cause that registration statement to become effective with respect to the exchange notes issued in exchange for the exchange notes offered hereby. The SEC, however, has broad discretion to determine whether any registration statement will be declared effective and may delay or deny the effectiveness of any registration statement filed by us for a variety of reasons. If the registration statement is not declared effective, ceases to be effective or you do not exchange your exchange notes, your ability to transfer the exchange notes will be restricted. See “Notice to Investors.” -29- Risks Related To Our Business Our substantial indebtedness could have important consequences.For example, it could: · make it more difficult for us to satisfy our obligations under our indebtedness; · limit our ability to borrow money for our working capital, capital expenditures, debt service requirements or other corporate purposes; · require us to dedicate a substantial portion of our cash flow to payments on our indebtedness, which would reduce the amount of cash flow available to fund working capital, capital expenditures, product development and other corporate requirements; · increase our vulnerability to general adverse economic and industry conditions; · limit our ability to respond to business opportunities; and · subject us to financial and other restrictive covenants, which, if we fail to comply with these covenants and our failure is not waived or cured, could result in an event of default under our debt. Increases in resin prices or a shortage of available resin could harm our financial condition and results of operations. To produce our products, we use large quantities of plastic resins.Plastic resins are subject to price fluctuations, including those arising from supply shortages and changes in the prices of natural gas, crude oil and other petrochemical intermediates from which resins are produced.Over the past several years, we have at times experienced rapidly increasing resin prices.If rapid increases in resin prices continue, our revenue and profitability may be materially and adversely affected, both in the short-term as we attempt to pass through changes in the price of resin to customers under current agreements and in the long-term as we negotiate new agreements or if our customers seek product substitution. We source plastic resin primarily from major industry suppliers such as Chevron, DAK Americas, Dow, Dupont, Eastman Chemical, Exxon Mobil, Flint Hills Resources, Georgia Gulf, Lyondell/Bassell, Nova, PolyOne Corp., Sunoco, Total, and Westlake.We have long-standing relationships with certain of these suppliers but have not entered into a firm supply contract with any of them.We may not be able to arrange for other sources of resin in the event of an industry-wide general shortage of resins used by us, or a shortage or discontinuation of certain types of grades of resin purchased from one or more of our suppliers.Any such shortage may materially negatively impact our competitive position versus companies that are able to better or more cheaply source resin. We may not be able to compete successfully and our customers may not continue to purchase our products. We face intense competition in the sale of our products and compete with multiple companies in each of our product lines.We compete on the basis of a number of considerations, including price, service, quality, product characteristics and the ability to supply products to customers in a timely manner.Our products also compete with metal, glass, paper and other packaging materials as well as plastic packaging materials made through different manufacturing processes.Some of these competitive products are not subject to the impact of changes in resin prices which may have a significant and negative impact on our competitive position versus substitute products.Our competitors may have financial and other resources that are substantially greater than ours and may be better able than us to withstand price competition.In addition, some of our customers do and could in the future choose to manufacture the products they require for themselves.Each of our product lines faces a different competitive landscape.Competition could result in our products losing market share or our having to reduce our prices, either of which would have a material adverse effect on our business and results of operations and financial condition.In addition, since we do not have long-term arrangements with many of our customers these competitive factors could cause our customers to shift suppliers and/or packaging material quickly. -30- We may pursue and execute acquisitions, which could adversely affect our business. As part of our growth strategy, we plan to consider the acquisition of other companies, assets and product lines that either complement or expand our existing business and create economic value.We cannot assure you that we will be able to consummate any such transactions or that any future acquisitions will be consummated at acceptable prices and terms.We continually evaluate potential acquisition opportunities in the ordinary course of business, including those that could be material in size and scope.Acquisitions involve a number of special risks, including: · the diversion of management’s attention to the assimilation of the acquired companies and their employees and on the management of expanding operations; · the incorporation of acquired products into our product line; · the increasing demands on our operational systems; · possible adverse effects on our reported operating results, particularly during the first several reporting periods after such acquisitions are completed; and · the loss of key employees and the difficulty of presenting a unified corporate image. We may become responsible for unexpected liabilities that we failed or were unable to discover in the course of performing due diligence in connection with historical acquisitions and any future acquisitions.We have typically required selling stockholders to indemnify us against certain undisclosed liabilities.However, we cannot assure you that indemnification rights we have obtained, or will in the future obtain, will be enforceable, collectible or sufficient in amount, scope or duration to fully offset the possible liabilities associated with the business or property acquired.Any of these liabilities, individually or in the aggregate, could have a material adverse effect on our business, financial condition and results of operations. In addition, we may not be able to successfully integrate Pliant or future acquisitions without substantial costs, delays or other problems.The costs of such integration could have a material adverse effect on our operating results and financial condition.Although we conduct what we believe to be a prudent level of investigation regarding the businesses we purchase, in light of the circumstances of each transaction, an unavoidable level of risk remains regarding the actual condition of these businesses.Until we actually assume operating control of such business assets and their operations, we may not be able to ascertain the actual value or understand the potential liabilities of the acquired entities and their operations. We may not be successful in protecting our intellectual property rights, including our unpatented proprietary know-how and trade secrets, or in avoiding claims that we infringed on the intellectual property rights of others. In addition to relying on patent and trademark rights, we rely on unpatented proprietary know-how and trade secrets, and employ various methods, including confidentiality agreements with employees and consultants, to protect our know-how and trade secrets.However, these methods and our patents and trademarks may not afford complete protection and there can be no assurance that others will not independently develop the know-how and trade secrets or develop better production methods than us.Further, we may not be able to deter current and former employees, contractors and other parties from breaching confidentiality agreements and misappropriating proprietary information and it is possible that third parties may copy or otherwise obtain and use our information and proprietary technology without authorization or otherwise infringe on our intellectual property rights.Additionally, we have licensed, and may license in the future, patents, trademarks, trade secrets, and similar proprietary rights to third parties.While we attempt to ensure that our intellectual property and similar proprietary rights are protected when entering into business relationships, third parties may take actions that could materially and adversely affect our rights or the value of our intellectual property, similar proprietary rights or reputation.In the future, we may also rely on litigation to enforce our intellectual property rights and contractual rights, and, if not successful, we may not be able to protect the value of our intellectual property.Any litigation could be protracted and costly and could have a material adverse effect on our business and results of operations regardless of its outcome. -31- Our success depends in part on our ability to obtain, or license from third parties, patents, trademarks, trade secrets and similar proprietary rights without infringing on the proprietary rights of third parties.Although we believe our intellectual property rights are sufficient to allow us to conduct our business without incurring liability to third parties, our products may infringe on the intellectual property rights of such persons. Furthermore, no assurance can be given that we will not be subject to claims asserting the infringement of the intellectual property rights of third parties seeking damages, the payment of royalties or licensing fees and/or injunctions against the sale of our products.Any such litigation could be protracted and costly and could have a material adverse effect on our business and results of operations. Current and future environmental and other governmental requirements could adversely affect our financial condition and our ability to conduct our business. Our operations are subject to federal, state, local and foreign environmental laws and regulations that impose limitations on the discharge of pollutants into the air and water and establish standards for the treatment, storage and disposal of solid and hazardous wastes and require clean up of contaminated sites.While we have not been required historically to make significant capital expenditures in order to comply with applicable environmental laws and regulations, we cannot predict with any certainty our future capital expenditure requirements because of continually changing compliance standards and environmental technology.Furthermore, violations or contaminated sites that we do not know about (including contamination caused by prior owners and operators of such sites) (or newly discovered information) could result in additional compliance or remediation costs or other liabilities, which could be material.We have limited insurance coverage for potential environmental liabilities associated with historic and current operations and we do not anticipate increasing such coverage in the future.We may also assume significant environmental liabilities in acquisitions.In addition, federal, state, local and foreign governments could enact laws or regulations concerning environmental matters that increase the cost of producing, or otherwise adversely affect the demand for, plastic products.Legislation that would prohibit, tax or restrict the sale or use of certain types of plastic and other containers, and would require diversion of solid wastes such as packaging materials from disposal in landfills, has been or may be introduced in the U.S. Congress, in state legislatures and other legislative bodies.While container legislation has been adopted in a few jurisdictions, similar legislation has been defeated in public referenda in several states, local elections and many state and local legislative sessions.Although we believe that the laws promulgated to date have not had a material adverse effect on us, there can be no assurance that future legislation or regulation would not have a material adverse effect on us.Furthermore, a decline in consumer preference for plastic products due to environmental considerations could have a negative effect on our business. The Food and Drug Administration (“FDA”) regulates the material content of direct-contact food and drug packages we manufacture pursuant to the Federal Food, Drug and Cosmetic Act.Furthermore, some of our products are regulated by the Consumer Product Safety Commission (“CPSC”) pursuant to various federal laws, including the Consumer Product Safety Act and the Poison Prevention Packaging Act.Both the FDA and the CPSC can require the manufacturer of defective products to repurchase or recall these products and may also impose fines or penalties on the manufacturer.Similar laws exist in some states, cities and other countries in which we sell products.In addition, laws exist in certain states restricting the sale of packaging with certain levels of heavy metals and imposing fines and penalties for noncompliance.Although we use FDA-approved resins and pigments in our products that directly contact food and drug products and we believe our products are in material compliance with all applicable requirements, we remain subject to the risk that our products could be found not to be in compliance with these and other requirements.A recall of any of our products or any fines and penalties imposed in connection with noncompliance could have a materially adverse effect on us.See “Business—Environmental Matters and Government Regulation.” -32- In the event of a catastrophic loss of one of our key manufacturing facilities, our business would be adversely affected. While we manufacture our products in a large number of diversified facilities and maintain insurance covering our facilities, including business interruption insurance, a catastrophic loss of the use of all or a portion of one of our key manufacturing facilities due to accident, labor issues, weather conditions, natural disaster or otherwise, whether short- or long-term, could have a material adverse effect on us. Our business operations could be significantly disrupted if members of our senior management team were to leave. Our success depends to a significant degree upon the continued contributions of our senior management team.Our senior management team has extensive manufacturing, finance and engineering experience, and we believe that the depth of our management team is instrumental to our continued success.While we have entered into employment agreements with certain executive officers, the loss of any of our key executive officers in the future could significantly impede our ability to successfully implement our business strategy, financial plans, expansion of services, marketing and other objectives. Goodwill and other intangibles represent a significant amount of our net worth, and a write-off could result in lower reported net income and a reduction of our net worth. At the end of fiscal 2009, the net value of our goodwill and other intangibles was $2,538.6 million.We are no longer required or permitted to amortize goodwill reflected on our balance sheet.We are, however, required to evaluate goodwill reflected on our balance sheet when circumstances indicate a potential impairment, or at least annually, under the impairment testing guidelines outlined in the standard.Future changes in the cost of capital, expected cash flows, or other factors may cause our goodwill to be impaired, resulting in a non-cash charge against results of operations to write-off goodwill for the amount of impairment.If a significant write-off is required, the charge would have a material adverse effect on our reported results of operations and net worth in the period of any such write-off. We are controlled by funds affiliated with Apollo and its interests as an equity holder may conflict with yours. A majority of the common stock of our parent company, Berry Group, on a fully diluted basis, is held by funds affiliated with Apollo.Funds affiliated with Apollo control Berry Group and therefore control us as a wholly owned subsidiary of Berry Group.As a result, Apollo has the power to elect a majority of the members of our board of directors, appoint new management and approve any action requiring the approval of the holders of Berry Group’s stock, including approving acquisitions or sales of all or substantially all of our assets.The directors elected by Apollo have the ability to control decisions affecting our capital structure, including the issuance of additional capital stock, the implementation of stock repurchase programs and the declaration of dividends.Apollo’s interests may not in all cases be aligned with your interests.For example, if we encounter financial difficulties or are unable to pay our debts as they mature, Apollo’s interests, as equity holders, might conflict with your interests.Affiliates of Apollo may also have an interest in pursuing acquisitions, divestitures, financings and other transactions that, in their judgment, could enhance their equity investments, even though such transactions might involve risks to you.Additionally, Apollo is in the business of investing in companies and may, from time to time, acquire and hold interests in businesses that compete directly or indirectly with us.Furthermore, Apollo has no continuing obligation to provide us with debt or equity financing or to provide us with joint purchasing or similar opportunities with its other portfolio companies.Apollo may also pursue acquisition opportunities that may be complementary to our business and, as a result, those acquisition opportunities may not be available to us.In connection with the reorganization of Pliant, Berry management and the Sponsors received a structuring fee of $7 million, and our Sponsors also received approximately 17.5 cents per dollar of principal amount with respect to their interests in Pliant’s existing second lien notes, or approximately $22 million in cash in the aggregate, such 17.5 cents is equal to the amount received by all other holders of Pliant’s existing second lien notes. -33- The recent disruptions in the overall economy and the financial markets may adversely impact our business. Our industry has been affected by current economic factors, including the deterioration of national, regional and local economic conditions, declines in employment levels and shifts in consumer spending patterns.The recent disruptions in the overall economy and volatility in the financial markets have reduced, and may continue to reduce, consumer confidence in the economy, negatively affecting consumer spending, which could be harmful to our financial position and results of operations.As a result, decreased cash flow generated from our business may adversely affect our financial position and our ability to fund our operations.In addition, macroeconomic disruptions, as well as the restructuring of various commercial and investment banking organizations, could adversely affect our ability to access the credit markets.The disruption in the credit markets may also adversely affect the availability of financing for our operations.There can be no assurance that government responses to the disruptions in the financial markets will restore consumer confidence, stabilize the markets or increase liquidity and the availability of credit. -34- THE EXCHANGE OFFER Purpose and Effect of the Exchange Offer We entered into a registration rights agreement with the initial purchasers of the outstanding notes, in which we agreed to file a registration statement relating to an offer to exchange the outstanding notes for the exchange notes.The registration statement of which this prospectus forms a part was filed in compliance with this obligation.We also agreed to use our commercially reasonable efforts to file the registration statement with the SEC within 180 days of the Escrow Release Date and to cause it to become effective under the Securities Act as promptly as possible, but in no event later than 270 days after such date.The exchange notes will have terms substantially identical to the outstanding notes except that the exchange notes do not contain terms with respect to transfer restrictions and registration rights and additional interest payable for the failure to consummate the exchange offer. Within 180 days of the occurrence of any of the circumstances outlined below, we have agreed to file a shelf registration statement with the SEC to cover the resale of the outstanding notes by the holders thereof.We have further agreed that we will use our commercially reasonable efforts to cause the SEC to declare such a shelf registration statement effective as promptly as possible, and in any event on or before the 270th day after the obligation to file a shelf registration statement arises and to keep the shelf registration statement effective for up to two years after the effective date of the shelf registration statement.The circumstances are: · the consummation of the exchange offer is not permitted by applicable law or SEC policy; · the exchange offer is not consummated within 30 days after the date notice of the exchange offer is required to be mailed to holders of the outstanding notes; or · any holder of outstanding notes notifies us prior to the 20th day following consummation of the exchange offer that: (a) it is prohibited by law or SEC policy from participating in the exchange offer; or (b) it may not resell the exchange notes acquired by it in the exchange offer to the public without delivering a prospectus (other than by reason of such holder’s status as our affiliate) and the prospectus contained in this exchange offer registration statement is not appropriate or available for such resales; or (c) it is a broker-dealer and owns outstanding notes acquired directly from us or our affiliate. Transferability of the Exchange Notes We are making this exchange offer in reliance on interpretations of the staff of the SEC set forth in several no-action letters.However, we have not sought our own no-action letter.Based upon these interpretations, we believe that you, or any other person receiving exchange notes, may offer for resale, resell or otherwise transfer such exchange notes without complying with the registration and prospectus delivery requirements of the U.S. federal securities laws, if: · you, or the person or entity receiving such exchange notes, is acquiring such exchange notes in the ordinary course of business; · neither you nor any such person or entity is participating in or intends to participate in a distribution of the exchange notes within the meaning of the U.S. federal securities laws; · neither you nor any such person or entity has an arrangement or understanding with any person or entity to participate in any distribution of the exchange notes; -35- · neither you nor any such person or entity is our “affiliate” as such term is defined under Rule 405 under the Securities Act; and · you are not acting on behalf of any person or entity who could not truthfully make these statements. In order to participate in the exchange offer, each holder of exchange notes must represent to us that each of these statements is true: · such holder is not an affiliate of ours; · such holder is not engaged in and does not intend to engage in, and has no arrangement or understanding with any person to participate in a distribution of the exchange notes; and · any exchange notes such holder receives will be acquired in the ordinary course business. Broker-dealers and each holder of outstanding notes intending to use the exchange offer to participate in a distribution of exchange notes (1) may not rely under the SEC’s policy on the applicable interpretation of the staff of the SEC’s position contained in Exxon Capital Holdings Corp., SEC no-action letter (April 13, 1988), Morgan, Stanley & Co. Inc., SEC no-action letter (June 5, 1991) and Shearman & Sterling, SEC no-action letter (July 2, 1993) and (2) must comply with the registration and prospectus requirements of the Securities Act in connection with a secondary resale transaction and will deliver a prospectus in connection with any such resale of the exchange notes.This prospectus, as it may be amended or supplemented from time to time, may be used by a broker-dealer in connection with resales of the exchange notes received in exchange for the outstanding notes where such outstanding notes were acquired by such broker-dealer as a result of market-making activities or other trading activities.We have agreed that for a period of not less than 180 days after the expiration date for the exchange offer, we will make this prospectus available to broker-dealers for use in connection with any such resale, if requested by the initial purchasers or by a broker-dealer that receives the exchange notes for its own account in the exchange offer in exchange for the outstanding notes, as a result of market-making activities or other trading activities. Maturity and Interest on the Exchange Notes Interest will accrue at a per annum rate of 9½% on the exchange notes from the most recent date to which interest on the outstanding notes has been paid or, if no interest has been paid, from November 15, 2010.The exchange notes will mature on November 15, 2018. Terms of the Exchange Offer; Acceptance of Tendered Notes Upon the terms and subject to the conditions of the exchange offer, we will accept any and all outstanding notes validly tendered and not withdrawn prior to 5:00 p.m., New York City time, on [], 2010.The date of acceptance for exchange of the outstanding notes, and completion of the exchange offer, is the exchange date, which will be the first business day following the expiration date (unless extended as described in this prospectus).We will issue, on or promptly after the exchange date, up to $500,000,000 of exchange notes for a like principal amount of outstanding notes tendered and accepted in the exchange offer.Holders may tender some or all of their outstanding notes pursuant to the exchange offer.However, outstanding notes may be tendered only in integral multiples of $1,000, subject to a minimum denomination of $2,000. The form and terms of the exchange notes will be identical in all material respects to the form and terms of the outstanding notes except that: · the exchange notes have been registered under the U.S. federal securities laws and will not bear any legend restricting their transfer; · the exchange notes bear a different CUSIP number from the outstanding notes; · the exchange notes will not be subject to transfer restrictions or entitled to registration rights; and · the holders of the exchange notes will not be entitled to certain rights under the registration rights agreement, including the provisions for an increase in the interest rate on the outstanding notes in some circumstances relating to the timing of the exchange offer. -36- The exchange notes will evidence the same debt as the outstanding notes.Holders of exchange notes will be entitled to the benefits of the Indenture. As of the date of this prospectus, $500,000,000 aggregate principal amount of the outstanding notes was outstanding. The exchange notes offered will be limited to $500,000,000 in aggregate principal amount. In connection with the issuance of the outstanding notes, we have arranged for the outstanding notes to be issued in the form of global notes through the facilities of The Depository Trust Company, or “DTC” acting as depositary.The exchange notes will also be issued in the form of global notes registered in the name of DTC or its nominee and each beneficial owner’s interest in it will be transferable in book-entry form through DTC. Holders of outstanding notes do not have any appraisal or dissenters’ rights in connection with the exchange offer.Outstanding notes which are not tendered for exchange or are tendered but not accepted in connection with the exchange offer will remain outstanding and be entitled to the benefits of the Indenture under which they were issued, including accrual of interest, but, subject to a limited exception, will not be entitled to any registration rights under the applicable registration rights agreement.See “Effect of Not Tendering.” We will be deemed to have accepted validly tendered outstanding notes when and if we have given oral or written notice to the exchange agent of our acceptance.The exchange agent will act as agent for the tendering holders for the purpose of receiving the exchange notes from us.If any tendered outstanding notes are not accepted for exchange because of an invalid tender, the occurrence of other events described in this prospectus or otherwise, we will return the certificates for any unaccepted outstanding notes, at our expense, to the tendering holder promptly after expiration of the exchange offer. Holders who tender outstanding notes in the exchange offer will not be required to pay brokerage commissions or fees with respect to the exchange of outstanding notes.We will pay all charges and expenses in connection with the exchange offer as described under the subheading “Solicitation of Tenders; Fees and Expenses.”Tendering holders will also not be required to pay transfer taxes in the exchange offer.However, we will not pay any taxes incurred in connection with a holder’s request to have exchange notes or non-exchanged notes issued in the name of a person other than the registered holder.See “Transfer Taxes” in this section below. Expiration Date; Extensions; Amendment The exchange offer will expire at 5:00 p.m., New York City time, on [], 2010, or the “expiration date,” unless we extend the exchange offer.To extend the exchange offer, we will notify the exchange agent and each registered holder of outstanding notes of any extension before 9:00 a.m. New York City time, on the next business day after the previously scheduled expiration date.We reserve the right to extend the exchange offer, delay accepting any tendered outstanding notes or, if any of the conditions described below under the heading “Conditions to the Exchange Offer” have not been satisfied, to terminate the exchange offer.Subject to the terms of the registration rights agreement, we also reserve the right to amend the terms of the exchange offer in any manner.We will give oral or written notice of such delay, extension, termination or amendment to the exchange agent. If we amend the exchange offer in a manner that we consider material, we will disclose such amendment by means of a prospectus supplement, and we will extend the exchange offer for a period of five to ten business days. If we determine to make a public announcement of any delay, extension, amendment or termination of the exchange offer, we will do so by making a timely release through an appropriate news agency. If we delay accepting any outstanding notes or terminate the exchange offer, we promptly will pay the consideration offered, or return any outstanding notes deposited, pursuant to the exchange offer as required by Rule 14e-1(c) under the Exchange Act. -37- Procedures for Tendering Outstanding Notes We understand that the exchange agent has confirmed with DTC that any financial institution that is a participant in DTC’s system may use its Automated Tender Offer Program, or “ATOP,” to tender outstanding notes.We further understand that the exchange agent will request, within two business days after the date the exchange offer commences, that DTC establish an account relating to the outstanding notes for the purpose of facilitating the exchange offer, and any participant may make book-entry delivery of outstanding notes by causing DTC to transfer the outstanding notes into the exchange agent’s account in accordance with ATOP procedures for transfer.Although delivery of the outstanding notes may be effected through book-entry transfer into the exchange agent’s account at DTC, unless an agent’s message is received by the exchange agent in compliance with ATOP procedures, an appropriate letter of transmittal properly completed and duly executed with any required signature guarantee and all other required documents must in each case be transmitted to and received or confirmed by the exchange agent at its address set forth below on or prior to the expiration date, or, if the guaranteed delivery procedures described below are complied with, within the time period provided under the procedures. The term “agent’s message” means a message, transmitted by DTC and received by the exchange agent and forming part of a book-entry confirmation, stating that DTC has received an express acknowledgment from a participant tendering outstanding notes that are the subject of the book-entry confirmation and that the participant has received and agrees to be bound by the terms of the letter of transmittal and that we may enforce such agreement against the participant.An agent’s message must, in any case, be transmitted to and received or confirmed by the exchange agent, at its address set forth under the caption “Exchange Agent” below, prior to 5:00 p.m., New York City time, on the expiration date.Delivery of documents to DTC in accordance with its procedures does not constitute delivery to the exchange agent. Unless the tender is being made in book-entry form, to tender in the exchange offer, you must: · complete, sign and date the letter of transmittal, or a facsimile of the letter of transmittal; · have the signatures guaranteed if required by the letter of transmittal; and · mail or otherwise deliver the letter of transmittal or such facsimile, together with the outstanding notes and any other required documents, to the exchange agent prior to 5:00 p.m., New York City time, on the expiration date. By executing the letter of transmittal, you will make to us the representations set forth in the second paragraph under the heading “Transferability of the Exchange Notes.” All tenders not withdrawn before the expiration date and the acceptance of the tender by us will constitute agreement between you and us under the terms and subject to the conditions in this prospectus and in the letter of transmittal including an agreement to deliver good and marketable title to all tendered notes prior to the expiration date free and clear of all liens, charges, claims, encumbrances, adverse claims and rights and restrictions of any kind. The method of delivery of outstanding notes and the letter of transmittal and all other required documents to the exchange agent is at the election and sole risk of the holder.Instead of delivery by mail, you should use an overnight or hand delivery service.In all cases, you should allow for sufficient time to ensure delivery to the exchange agent before the expiration of the exchange offer.You may request your broker, dealer, commercial bank, trust company or nominee to effect these transactions for you.You should not send any note, letter of transmittal or other required document to us. Any beneficial owner whose outstanding notes are registered in the name of a broker, dealer, commercial bank, trust company or other nominee and who wishes to tender should contact the registered holder promptly and instruct such registered holder to tender on behalf of the beneficial owner.If the beneficial owner wishes to tender on that owner’s own behalf, the beneficial owner must, prior to completing and executing the letter of transmittal and delivering such beneficial owner’s outstanding notes, either make appropriate arrangements to register ownership of the outstanding notes in such beneficial owner’s name or obtain a properly completed bond power from the registered holder.The transfer of registered ownership may take considerable time. -38- The exchange of outstanding notes will be made only after timely receipt by the exchange agent of certificates for outstanding notes, a letter of transmittal and all other required documents, or timely completion of a book-entry transfer.If any tendered notes are not accepted for any reason or if outstanding notes are submitted for a greater principal amount than the holder desires to exchange, the exchange agent will return such unaccepted or non-exchanged notes to the tendering holder promptly after the expiration or termination of the exchange offer.In the case of outstanding notes tendered by book-entry transfer, the exchange agent will credit the non-exchanged notes to an account maintained with the DTC. Guarantee of Signatures Signatures on letters of transmittal or notices of withdrawal must be guaranteed by a member firm of a registered national securities exchange or of the National Association of Securities Dealers, Inc., a commercial bank or trust company having an office or correspondent in the United States or another “eligible guarantor institution” within the meaning of Rule 17Ad-15 under the Exchange Act, unless the original notes tendered pursuant thereto are tendered: · by a registered holder who has not completed the box entitled “Special Issuance Instructions” or “Special Delivery Instructions” on the letter of transmittal; and · for the account of an eligible guarantor institution. In the event that a signature on a letter of transmittal or a notice of withdrawal is required to be guaranteed, such guarantee must be made by: · a member firm of a registered national securities exchange of the National Association of Securities Dealers, Inc.; · a commercial bank or trust company having an office or correspondent in the United States; and · another eligible guarantor institution. Signature on the Letter of Transmittal; Bond Powers and Endorsements If the letter of transmittal is signed by a person other than the registered holder of the outstanding notes, the registered holder must endorse the outstanding notes or provide a properly completed bond power.Any such endorsement or bond power must be signed by the registered holder as that registered holder’s name appears on the outstanding notes.Signatures on such outstanding notes and bond powers must be guaranteed by an “eligible guarantor institution.” If you sign the letter of transmittal or any outstanding notes or bond power as a trustee, executor, administrator, guardian, attorney-in-fact, officer of a corporation, fiduciary or in any other representative capacity, you must so indicate when signing.You must submit satisfactory evidence to the exchange agent of your authority to act in such capacity. Determination of Valid Tenders; Our Rights under the Exchange Offer All questions as to the validity, form, eligibility, time of receipt, acceptance and withdrawal of tendered notes will be determined by us in our sole discretion, which determination will be final and binding on all parties.We expressly reserve the absolute right, in our sole discretion, to reject any or all outstanding notes not properly tendered or any outstanding notes the acceptance of which would, in the opinion of our counsel, be unlawful.We also reserve the absolute right in our sole discretion to waive or amend any conditions of the exchange offer or to waive any defects or irregularities of tender for any particular note, whether or not similar defects or irregularities are waived in the case of other notes.Our interpretation of the terms and conditions of the exchange offer will be final and binding on all parties.No alternative, conditional or contingent tenders will be accepted.Unless waived, any defects or irregularities in connection with tenders of outstanding notes must be cured by the tendering holder within such time as we determine. -39- Although we intend to request the exchange agent to notify holders of defects or irregularities in tenders of outstanding notes, neither we, the exchange agent nor any other person will have any duty to give notification of defects or irregularities in such tenders or will incur any liability to holders for failure to give such notification.Holders will be deemed to have tendered outstanding notes only when such defects or irregularities have been cured or waived.Any outstanding notes received by the exchange agent that are not properly tendered and as to which the defects or irregularities have not been cured or waived will be returned by the exchange agent to the tendering holders, unless otherwise provided in the letter of transmittal, as soon as practicable following the expiration date. Guaranteed Delivery Procedures If you desire to tender outstanding notes pursuant to the exchange offer and (1) certificates representing such outstanding notes are not immediately available, (2) time will not permit your letter of transmittal, certificates representing such outstanding notes and all other required documents to reach the exchange agent on or prior to the expiration date, or (3) the procedures for book-entry transfer (including delivery of an agent’s message) cannot be completed on or prior to the expiration date, you may nevertheless tender such outstanding notes with the effect that such tender will be deemed to have been received on or prior to the expiration date if all the following conditions are satisfied: · you must effect your tender through an “eligible guarantor institution,” which is defined above under the heading “Guarantee of Signatures.” · a properly completed and duly executed notice of guaranteed delivery, substantially in the form provided by us herewith, or an agent’s message with respect to guaranteed delivery that is accepted by us, is received by the exchange agent on or prior to the expiration date as provided below; and · the certificates for the tendered notes, in proper form for transfer (or a book entry confirmation of the transfer of such notes into the exchange agent account at DTC as described above), together with a letter of transmittal (or a manually signed facsimile of the letter of transmittal) properly completed and duly executed, with any signature guarantees and any other documents required by the letter of transmittal or a properly transmitted agent’s message, are received by the exchange agent within three New York Stock Exchange, Inc. trading days after the date of execution of the notice of guaranteed delivery. The notice of guaranteed delivery may be sent by hand delivery, facsimile transmission or mail to the exchange agent and must include a guarantee by an eligible guarantor institution in the form set forth in the notice of guaranteed delivery. Withdrawal Rights Except as otherwise provided in this prospectus, you may withdraw tendered notes at any time before 5:00 p.m., New York City time, on the expiration date.For a withdrawal of tendered notes to be effective, a written or facsimile transmission notice of withdrawal must be received by the exchange agent on or prior to the expiration of the exchange offer at the address set forth herein.Any notice of withdrawal must: · specify the name of the person having tendered the outstanding notes to be withdrawn; · identify the outstanding notes to be withdrawn (including the certificate number(s) of the outstanding notes physically delivered) and principal amount of such notes, or, in the case of notes transferred by book-entry transfer, the name and number of the account at DTC; -40- · be signed by the holder in the same manner as the original signature on the letter of transmittal by which such outstanding notes were tendered, with any required signature guarantees, or be accompanied by documents of transfer sufficient to have the trustee with respect to the outstanding notes register the transfer of such outstanding notes into the name of the person withdrawing the tender; and · specify the name in which any such notes are to be registered, if different from that of the registered holder. If the outstanding notes have been tendered under the book entry delivery procedure described above, any notice of withdrawal must specify the name and number of the account at DTC to be credited with the withdrawn outstanding notes and otherwise comply with the procedures of DTC’s book entry transfer facility. We will determine all questions as to the validity, form and eligibility (including time of receipt) of such outstanding notes in our sole discretion, and our determination will be final and binding on all parties.Any permitted withdrawal of notes may not be rescinded.Any notes properly withdrawn will thereafter be deemed not to have been validly tendered for purposes of the exchange offer.The exchange agent will return any withdrawn notes without cost to the holder promptly after withdrawal of the notes.Holders may retender properly withdrawn notes at any time before the expiration of the exchange offer by following one of the procedures described above under the heading “Procedures for Tendering Outstanding Notes.” Conditions to the Exchange Offer Notwithstanding any other term of the exchange offer, we will not be required to accept for exchange, or issue any exchange notes for, any outstanding notes, and may terminate or amend the exchange offer before the acceptance of the outstanding notes, if: · we determine that the exchange offer violates any law, statute, rule, regulation or interpretation by the staff of the SEC or any order of any governmental agency or court of competent jurisdiction; or · any action or proceeding is instituted or threatened in any court or by or before any governmental agency relating to the exchange offer which, in our judgment, could reasonably be expected to impair our ability to proceed with the exchange offer. The conditions listed above are for our sole benefit and may be asserted by us regardless of the circumstances giving rise to any of these conditions.We may waive these conditions in our reasonable discretion in whole or in part at any time and from time to time prior to the expiration date.The failure by us at any time to exercise any of the above rights shall not be considered a waiver of such right, and such right shall be considered an ongoing right which may be asserted at any time and from time to time. In addition, we will not accept for exchange any outstanding notes tendered, and no exchange notes will be issued in exchange for those outstanding notes, if at any time any stop order is threatened or issued with respect to the registration statement for the exchange offer and the exchange notes or the qualification of the Indenture under the Trust Indenture Act of 1939.In any such event, we must use commercially reasonable efforts to obtain the withdrawal or lifting of any stop order at the earliest possible moment. Effect of Not Tendering To the extent outstanding notes are tendered and accepted in the exchange offer, the principal amount of outstanding notes will be reduced by the amount so tendered and a holder’s ability to sell untendered outstanding notes could be adversely affected.In addition, after the completion of the exchange offer, the outstanding notes will remain subject to restrictions on transfer.Because the outstanding notes have not been registered under the U.S. federal securities laws, they bear a legend restricting their transfer absent registration or the availability of a specific exemption from registration.The holders of outstanding notes not tendered will have no further registration rights, except that, under limited circumstances, we may be required to file a “shelf” registration statement for a continuous offer of outstanding notes. -41- Accordingly, the outstanding notes not tendered may be resold only: · to us or our subsidiaries; · pursuant to a registration statement which has been declared effective under the Securities Act; · for so long as the outstanding notes are eligible for resale pursuant to Rule 144A under the Securities Act to a person the seller reasonably believes is a qualified institutional buyer that purchases for its own account or for the account of a qualified institutional buyer to whom notice is given that the transfer is being made in reliance on Rule 144A; or · pursuant to any other available exemption from the registration requirements of the Securities Act (in which case we and the trustee shall have the right to require the delivery of an opinion of counsel, certifications and/or other information satisfactory to us and the trustee), subject in each of the foregoing cases to any requirements of law that the disposition of the seller’s property or the property of such investor account or accounts be at all times within its or their control and in compliance with any applicable state securities laws. Upon completion of the exchange offer, due to the restrictions on transfer of the outstanding notes and the absence of such restrictions applicable to the exchange notes, it is likely that the market, if any, for outstanding notes will be relatively less liquid than the market for exchange notes.Consequently, holders of outstanding notes who do not participate in the exchange offer could experience significant diminution in the value of their outstanding notes, compared to the value of the exchange notes. Regulatory Approvals Other than the U.S. federal securities laws, there are no U.S. federal or state regulatory requirements that we must comply with and there are no approvals that we must obtain in connection with the exchange offer. Solicitation of Tenders; Fees and Expenses We will bear the expenses of soliciting tenders and are mailing the principal solicitation.However, our officers and regular employees and those of our affiliates may make additional solicitation by telegraph, telecopy, telephone or in person. We have not retained any dealer-manager in connection with the exchange offer.We will not make any payments to brokers, dealers, or others soliciting acceptances of the exchange offer.However, we may pay the exchange agent reasonable and customary fees for its services and may reimburse it for its reasonable out-of-pocket expenses. We will pay the cash expenses incurred in connection with the exchange offer.These expenses include fees and expenses of the exchange agent and trustee, accounting and legal fees and printing costs, among others. Fees and Expenses We will not make any payment to brokers, dealers or others soliciting acceptances of the exchange offer.We will pay certain other expenses to be incurred in connection with the exchange offer, including the fees and expenses of the exchange agent and certain accounting and legal fees. -42- Transfer Taxes We will pay all transfer taxes, if any, required to be paid by us in connection with the exchange of the outstanding notes for the exchange notes.However, if: · exchange notes are to be delivered to, or issued in the name of, any person other than the registered holder of the outstanding notes tendered; · tendered outstanding notes are registered in the name of any person other than the person signing the letter of transmittal; or · a transfer tax is imposed for any reason other than the exchange of outstanding notes in connection with the exchange offer, then the amount of any such transfer taxes (whether imposed on the registered holder or any other person) will be payable by the tendering holder.If satisfactory evidence of payment of such transfer taxes or exemption from them is not submitted with the letter of transmittal, the amount of such transfer taxes will be billed directly to the tendering holder. Accounting Treatment The exchange notes will be recorded at the same carrying value as the outstanding notes as reflected in our accounting records on the date of the exchange.Accordingly, we will not recognize any gain or loss for accounting purposes upon the completion of the exchange offer.The expenses of the exchange offer that we pay will be charged to expense in accordance with generally accepted accounting principles. The Exchange Agent U.S. Bank National Association is serving as the exchange agent for the exchange offer.ALL EXECUTED LETTERS OF TRANSMITTAL SHOULD BE SENT TO THE EXCHANGE AGENT AT THE ADDRESS LISTED BELOW.Questions, requests for assistance and requests for additional copies of this prospectus or the letter of transmittal should be directed to the exchange agent at the address or telephone number listed below. By Registered or Certified Mail: U.S. Bank National Association West Side Flats Operations Center Attn: Brandi Steward 60 Livingston Avenue Mail Station – EP-MN-WS2N St. Paul, MN 55107-2292 By Overnight Courier or Regular Mail: U.S. Bank National Association West Side Flats Operations Center Attn: Brandi Steward 60 Livingston Avenue Mail Station – EP-MN-WS2N St. Paul, MN 55107-2292 By Hand Delivery: U.S. Bank National Association West Side Flats Operations Center Attn: Brandi Steward 60 Livingston Avenue Mail Station – EP-MN-WS2N St. Paul, MN 55107-2292 Confirm by Telephone: (651) 495-3738 -43- Originals of all documents sent by facsimile should be promptly sent to the exchange agent by registered or certified mail, by hand, or by overnight delivery service. DELIVERY TO AN ADDRESS OTHER THAN AS SET FORTH ABOVE WILL NOT CONSTITUTE A VALID DELIVERY. -44- USE OF PROCEEDS We will not receive any proceeds from the issuance of exchange notes in the exchange offer.The net proceeds from the issuance of the outstanding notes has been used for general corporate purposes, which may include the repayment of debt, payment of related transaction costs, capital expenditure projects and the funding of potential future acquisitions.In consideration for issuing the exchange notes, we will receive in exchange the outstanding notes of like principal amount.The outstanding notes surrendered in exchange for exchange notes will be retired and canceled and cannot be reissued.Accordingly, issuance of the exchange notes will not result in any increase in our indebtedness.We have agreed to bear the expenses of the exchange offer.No underwriter is being used in connection with the exchange offer. -45- CAPITALIZATION The following table sets forth our cash and capitalization as of January2, 2010, both on an actual basis and on a pro forma basis to give effect to the offering of the outstanding notes and the intended use of the proceeds therefrom. You should read this table in conjunction with the consolidated financial statements and the related notes included in this prospectus and “Use of Proceeds,” “Unaudited Pro Forma Condensed Consolidated Financial Information,” and “Selected Historical Financial Data.” As of January2, 2010 Unaudited Actual ProForma ($ in millions) Cash $ $ Term loan Revolving line of credit(1) — First Priority Senior Secured Floating Rate Notes First Priority Senior Secured Fixed Rate Notes Second Priority Notes offered hereby — Second Priority Fixed Rate Senior Secured Notes Second Priority Floating Rate Senior Secured Notes 11% Senior Subordinated Notes 10-1/4% Senior Subordinated Notes Capital leases and other Total debt, including current portion $ $ Total stockholders’ equity Total capitalization $ $ As of January 2, 2010, our borrowing availability under the revolving loan commitments under our senior secured credit facility was $448 million (after giving effect to this offering and $33.7 million in letters of credit outstanding). -46- SELECTED HISTORICAL FINANCIAL DATA The following table presents selected historical financial data for Berry Plastics and Tyco Plastics & Adhesives ("Predecessor" or "TP&A") and should be read in conjunction with, and is qualified by reference to, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the respective financial statements and notes to the financial statements included elsewhere in this prospectus. The selected historical financial data of TP&A has been derived from the audited financial statements that were prepared in accordance with GAAP.These financial statements have been prepared on a going-concern basis, as if certain assets of TP&A, which was acquired by Old Covalence (as defined herein) on February 16, 2006, had existed as an entity separate from TP&A during the periods presented.Tyco charged the Predecessor operations a portion of its corporate support costs, including engineering, legal, treasury, planning, environmental, tax, auditing, information technology and other corporate services, based on usage, actual costs or other allocation methods considered reasonable by Tyco management.Accordingly, expenses included in the financial statements may not be indicative of the level of expenses that might have been incurred had the Predecessor been operating as a separate stand-alone company. Successor Predecessor ($ in millions) Unaudited Quarterly PeriodEnded January2, Unaudited Quarterly PeriodEnded December27, Year ended September 26, 2009 Year ended September 27, 2008 Year ended September 29, 2007 Period from February 17 to September 30, 2006 Period from October 1, 2005 to February 16, 2006 Year ended September 29, 2005 Statement of Operations Data: Net sales(1) $ Cost of sales Gross profit Charges and allocations from Tyco and affiliates — Selling, general and administrative expenses Restructuring and impairment charges, net Other operating expenses — — — Operating income Other expense ) ) — — — Interest expense, net Interest expense, net—Tyco and affiliates — Income (loss) before income taxes ) Income tax expense (benefit) Minority interest - ) ) - - Loss ondiscontinued operations — — — - - — — Net income (loss) ) ) $ ) $ ) $ ) $ ) $ $ Balance Sheet Data (at period end): Cash and cash equivalents $ Property, plant and equipment, net Total assets Total long-term debt, less current portion — — Stockholders’ equity Cash Flow and other Financial Data: Net cash provided by (used in) operating activities $ ) $ Net cash used in investing activities ) Net cash provided by (used in) financing activities ) Capital expenditures Net sales includes related party sales of $11.6 million for the period from October 1, 2005 to February 16, 2006.Additionally, revenue is presented net of certain rebates paid to customers. -47- UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION The following tables set forth unaudited pro forma condensed consolidated financial information of Berry Plastics as ofJanuary2, 2010, and for the quarter ended January2, 2010 and December27, 2008 and for fiscal 2009 and have been derived by application of pro forma adjustments to our audited and unaudited historical consolidated financial statements included in this prospectus. The unaudited pro forma condensed consolidated balance sheet gives effect to the offering and the intended use of proceeds as if they had occurred on January2, 2010. The unaudited pro forma condensed consolidated statements of operations give effect to the Pliant Transaction as if it had occurred on the first day of the applicable period. The results of the Pliant acquisition have been included in operations since December3, 2009. The Company completed its acquisition of Superfos Packaging, Inc. on December30, 2009 and no pro-forma adjustments have been made to any of the periods presented to effect the acquisition because the acquisition was not considered significant per the provisions of Article 11-01(b) of Regulation S-X. The unaudited pro forma condensed consolidated financial information includes adjustments directly attributable to the Pliant Transaction that are expected to have a continuing impact on us. The pro forma adjustments are described in the notes accompanying the unaudited pro forma condensed consolidated financial information. The pro forma adjustments are based upon available information and certain assumptions we believe are reasonable. The Pliant Transaction has been accounted for using the purchase method of accounting. Pliant filed for bankruptcy on February11, 2009 and on December3, 2009, Berry Plastics acquired all the capital stock of Pliant upon its emergence from bankruptcy. The preliminary purchase accounting allocations have been included in the Company’s unaudited consolidated financial statements at January2, 2010. An independent third-party appraiser has been engaged to perform a valuation of these assets as of the closing date of the Pliant Transaction, and upon a final valuation the allocations will be adjusted. Such final purchase price adjustments will include adjustments to the allocations of working capital and tangible and intangible assets which may result in an increase or decrease to depreciation and amortization which may be material. The remaining excess proceeds have been accounted for as goodwill. The unaudited pro forma condensed consolidated financial information does not purport to represent what our results of operations and financial condition would have been had the Pliant Transaction actually occurred as of the dates indicated, nor does it project our results of operations for any future period or our financial condition at any future date. The unaudited pro forma condensed consolidated financial information should be read in conjunction with “Risk Factors,” “Selected Historical Financial Data,” Management’s Discussion and Analysis of Financial Condition and Results of Operations, and our and Pliant’s historical consolidated financial statements included in this prospectus. -48- Berry Plastics Corporation Unaudited Pro Forma Condensed Consolidated Balance Sheet As of January2, 2010 ($ in millions) BerryPlastics Historical Pro Forma Adjustment ProForma Cash $ $ (a) $ Accounts receivable, net — Inventories, etc. — Deferred income taxes — Prepaid expenses and other current assets — Total current assets Property, plant and equipment, net — Goodwill, intangible assets, and deferred costs — Other assets (b) Total assets $ $ $ Accounts payable $ $
